       Case 1-19-44751-cec             Doc 136-1        Filed 04/08/20   Entered 04/08/20 16:26:57




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                              Chapter 11

        1934 Bedford, LLC                                          Case no. 19-44751

                                    Debtor.
----------------------------------------------------------x

                              AMENDED DISCLOSURE STATEMENT

THIS DISCLOSURE STATEMENT CONTAINS INFORMATION THAT MAY AFFECT
CREDITORS' DECISIONS TO ACCEPT OR REJECT THE PLAN OF
REORGANIZATION ANNEXED HERETO AS EXHIBIT A. ALL CREDITORS ARE
URGED TO READ THIS DISCLOSURE STATEMENT CAREFULLY. ALL
CAPITALIZED TERMS CONTAINED IN THIS DISCLOSURE STATEMENT SHALL
HAVE THE SAME MEANING AS CAPITALIZED TERMS CONTAINED IN THE
PLAN OF REORGANIZATION.

COURT APPROVAL OF THE DISCLOSURE STATEMENT DOES NOT CONSTITUTE
COURT APPROVAL OF THE TERMS OF THE PLAN.



Mark A. Frankel
BACKENROTH FRANKEL & KRINSKY, LLP
800 Third Avenue
New York, New York 10022
Telephone: (212) 593-1100
Facsimile: (212) 644-0544

ATTORNEYS FOR THE PROPONENT
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




                                            INTRODUCTION

               1. 1930 Bedford Avenue LLC (“Proponent” or the “Mortgagee”) submits this

Disclosure Statement ("Disclosure Statement") in connection with the solicitation of acceptances of

its Plan of Reorganization ("Plan") under Chapter 11 of the United States Bankruptcy Code. A

copy of the Plan is attached hereto as Exhibit "A". All Creditors are urged to review the Plan, in

addition to reviewing this Disclosure Statement. All capitalized terms used but not defined herein

shall have the meaning set forth in the Plan.

               2. This Disclosure Statement is not intended to replace a review and analysis of the

Plan. Rather, it is submitted as a review of the Plan in an effort to explain the terms and

implications of the Plan. Every effort has been made to fully explain the various aspects of the Plan

as it affects all Creditors. To the extent a Creditor has any questions, the Proponent urges you to

contact its counsel and every effort will be made to assist you. THE PROPONENT URGES YOU

TO VOTE IN FAVOR OF THE PLAN. THE PROPONENT’S GOAL IS FOR ALL CREDITOR

CLASSES TO ACCEPT THE PLAN. IF ALL CREDITOR CLASSES DO NOT ACCEPT THE

PLAN, THE PROPONENT INTENDS TO SEEK CRAMDOWN OF THE PLAN UNDER

SECTION 1129(b) OF THE BANKRUPTCY CODE AS MAY BE NECESSARY TO EFFECT

CONFIRMATION OF THE PLAN.

               3. On _________________________, after notice and a hearing, the Bankruptcy

Court entered an order approving this Disclosure Statement as containing information of a kind and

in sufficient detail, as far as is reasonably practicable in light of the nature and history of the Debtor



                                                      2
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




and the condition of the Debtor's books and records, to enable Creditors whose votes are being

solicited to make an informed judgment whether to accept or reject the Plan.

               4. Creditors should read this Disclosure Statement in its entirety prior to voting on

the Plan. No solicitation of votes may be made except pursuant to this Disclosure Statement.

EXCEPT AS SET FORTH IN THIS DISCLOSURE STATEMENT, NO REPRESENTATIONS

CONCERNING THE DEBTOR, ITS ASSETS, ITS PAST OR FUTURE OPERATIONS, OR THE

PLAN ARE AUTHORIZED, NOR ARE ANY SUCH REPRESENTATIONS TO BE RELIED

UPON IN ARRIVING AT A DECISION WITH RESPECT TO THE PLAN. ANY

REPRESENTATIONS MADE TO SECURE ACCEPTANCE OR REJECTION OF THE PLAN

OTHER THAN AS CONTAINED IN THIS DISCLOSURE STATEMENT SHOULD BE

REPORTED TO COUNSEL FOR THE PROPONENT.

               5. THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT

HAS BEEN SUPPLIED BY THE DEBTOR. BASED UPON THE INFORMATION MADE

AVAILABLE, PROPONENT’S COUNSEL HAS NO INFORMATION TO INDICATE THAT

THE INFORMATION DISCLOSED HEREIN IS INACCURATE. NEITHER THE PROPONENT

NOR ITS COUNSEL, HOWEVER, IS ABLE TO STATE DEFINITIVELY THAT THERE IS NO

INACCURACY HEREIN OR THAT FUTURE EVENTS MAY NOT RENDER THE

INFORMATION CONTAINED HEREIN INACCURATE.

               6. After reviewing this Disclosure Statement indicate your vote to accept or to reject

the Plan on the enclosed ballot and return the ballot to counsel for the Proponent so as to be

received on or before     ________ , 2020.




                                                    3
       Case 1-19-44751-cec       Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




              7. The Bankruptcy Court has entered an Order fixing               , 2020, at      .m.,

before the Carla E Craig at the United States Bankruptcy Court, 271 Cadman Plaza East, Brooklyn,

New York, as the date, time and place for the hearing on confirmation of the Plan, and fixing

____________________, 2020, as the last date for the filing of any objections to confirmation of

the Plan.

                                          BACKGROUND

              8. On October 1, 2019, the Bankruptcy Court entered an order of relief under

Chapter 11 of Title 11 of the United States Code, 11 U.S.C. “101 et seq. (the “Bankruptcy Code”).

              9. The Debtor owns the real property located at 1930-1934 Bedford Avenue,

Brooklyn, New York (the “Property”) pictured below:




                                                   4
       Case 1-19-44751-cec         Doc 136-1     Filed 04/08/20      Entered 04/08/20 16:26:57




               10.        The Property is a seven-story and cellar, elevator, mixed use rental

building containing community facilities in the cellar, first and second floors, thirty-eight (38)

apartments on the upper floors, and a 19-car parking garage. The gross building area is 59,212

square feet and the net rentable area is 50,187 square feet. When fully leased, the rent roll indicates

aggregate rents of $2,436,744 per year, or more than $200,000 per month.

               11.        According to an appraisal the Debtor produced, the Property value is

$38,600,000, but that appraisal is based on projected yearly net operating income substantially

higher than the actual net operating income.

                                                     5
      Case 1-19-44751-cec        Doc 136-1       Filed 04/08/20    Entered 04/08/20 16:26:57




               12.       The Mortgagee holds first mortgages in the principal amount of

$15,000,000. As set forth in Mortgagee’s September 19, 2019 proof of claim, the total amount due

as of September 12, 2019 is $18,809,274. Per diem 24% interest accrues at $10,000 per day. The

Debtor’s schedules disclose additional secured claims of record against the Property totaling about

$1,666,429. Scheduled Secured claims thus total approximately $20,478,703. The Debtor’s

schedules disclose unsecured claims totaling $8,641,000, $8,500,000 is claimed by Nikol

Vonlavrinoff, the Debtor’s principal. Based on the Schedules, the Claims in this case total about

$29,119,703.

               13.       Besides the Property, the only other assets identified as having value are

$24,655 of cash on hand on the petition date and machinery and equipment valued at $65,000.

               14.       The $1,686,812 secured lien filed against the Property on about August

29, 2018 was an event of default under the Mortgages. The Maturity Date in each note (“Notes”)

annexed to the Proof of Claim is February 28, 2019.

               15.       The Mortgagee commenced its Foreclosure Action on June 3, 2019 and

promptly sought the appointment of a receiver.

               16.       By order dated June 11, 2019 (the “Receiver Order,”), the Supreme Court

appointed a receiver to take possession of the Property and the rental income.

               17.       On June 23, 2019, the Debtor requested an emergency order to show cause

for injunctive relief vacating the Receiver Order pending determination of the Debtor’s motion to

vacate.




                                                   6
       Case 1-19-44751-cec         Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




               18.        The Supreme Court denied the application for injunctive relief and set the

matter down for a hearing on the merits. The Debtor appealed both the Receiver Order and the

denial of injunctive relief. On June 27, 2019, the Appellate Division affirmed the Receiver Order.

On July 10, 2019, the Supreme Court denied the Debtor’s order to show cause on the merits.

               19.        Meanwhile, on June 17, 2019 the Debtor sued the Mortgagee in a special

proceeding under RPL § 274-to compel the Mortgagee to retract is prior payoff letter and replace it

with a payoff letter that did not include default interest and other charges. The Debtor falsely

argued that it had received oral default waivers, despite the loan documents prohibition on oral

waivers to preclude such self-serving arguments. The Debtor falsely argued further that the

Mortgagee failed to give default notices, despite there being no obligation in the loan documents to

give notice of unauthorized subordinate liens. The Debtor has stated its intention to object the

Mortgagee’s claim on these and other grounds in the Bankruptcy Court.

               20.        On August 2, 2019, the receiver filed his bond. The same day, certain

petitioners filed this bankruptcy as an involuntary case.

               21.        According to the Schedules, after the Debtor stopped paying the

Mortgagee, Mr. Vonlavrinoff transferred $313,024 to himself, $88,024 allegedly for “Loan

Repayment,” and $225,000 for “Salary.”

               22.        At a hearing on September 12, 2019 on the Mortgagee’s motion to permit

the receiver to take possession, it became clear that the involuntary filing was collusive so the

Debtor could avoid filing a voluntary petition. The Debtor then consented to an order for relief and

stated that it would try to reach a consensual agreement with the Mortgagee to use cash collateral to

avoid the installation of the receiver.

                                                    7
       Case 1-19-44751-cec        Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




               23.       The last pre-petition mortgage payment was in January 2019. Since that

time, the Debtor has been collecting rent, but as of October 1, 2019, the Debtor had no money in the

bank. Meanwhile interest is accruing a $300,000 per month. The Debtor paid interest at the

non-default rate for the months of January and February 2020.

               24.       Since the involuntary petition was commenced, therefore, the Mortgagee’s

claim has increased by approximately $1,500,000.

               25.       The Debtor filed a plan on December 18, 2019. The Debtor’s plan

provides for a refinancing by the confirmation hearing, which is likely to be in late February or

early March. The Debtor stated on the record in September that the Debtor was likely to have

financing in place within weeks, and has not mentioned financing since. Financing, therefore, does

not appear to be in prospect. The Bankruptcy Court has granted the Debtor ’s application to sell the

Property to Oldham Properties, LLC (“Oldham”) for $27,250,000, with closing to occur on or about

July 13, 2020. It is contemplated that the Property shall be sold under a Chapter 11 plan.

               26.       Under the Debtor’s plan, if refinancing does not materialize by March, the

Debtor proposes to first make a motion to retain a broker, which will probably take some time, and

then sell 150 days later. That would be in September at the earliest, which probably means an

October closing. With interest accruing at $300,000 per month, by September, the Mortgagee’s

claim will have grown by $4,200,000 since this case was filed to $23,009,274, and total claims

against the estate will be $33,319,173, of which $24,675,703 represent liens against the Property,

not including the Mortgagee’s fees and expenses and the unliquidated accrued interest and fees of

other Secured Creditors. The Mortgagee’s Plan adopts incorporates the sale to Oldham and




                                                    8
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




provides for the Oldham sale to close post-confirmation as provided for in the Oldham contract and

the sale approval order.

               27.         The Mortgagee believes that it has an equity cushion now, but the cushion

is eroding by $300,000 per month. The Debtor has disclosed no stalking horse bidder prepared to

make an opening bid large enough to cover the Mortgagee’s claim in its current amount, let alone in

September when it will be millions more. The Mortgagee believes further that the Brooklyn real

estate market is softening, and that it is in the best interest the Mortgagee and other creditors to sell

the property before it softens more.

               28.         Thus, the Mortgagee’s Plan is similar to the Debtor’s plan but modified to

ensure feasibility. Under the Mortgagee’s plan, the Debtor would retain the right to refinance, but

the sale date would be accelerated to the confirmation hearing date to stop the bleeding if the

Debtor is unable to refinance by that time.

               29.         The Mortgagee’s plan would therefore provide for marketing to

commence upon approval of the Disclosure Statement. If refinancing did not materialize shortly

before the Confirmation Hearing date, the Sale would occur at the Confirmation hearing.

               30.         Not only will the Mortgagee’s Plan accelerate the plan process, it will

solve feasibility issues the Debtor has not addressed in its disclosure statement.

               31.         The Debtor’s plan provided for payment in full to all non-insider creditors

and a settlement of the Second Mortgage Claim. That is not feasible unless the sale proceeds

exceed approximately $25,200,000 which amount represents the Mortgagee’s estimated

$23,000,000 claims as of closing, the $1,600,000 second mortgage, claim plus about $166,000 of

Scheduled mechanics liens, plus about $141,000 of non-insider general unsecured claims, plus an
                                                      9
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




estimated $100,000 of administrative claims and other amounts that may arise. Since the Debtor

has no stalking horse bidder at that amount, the sale proceeds are speculative, as is feasibility.

               27.        32. By way of contrastIf the Oldham sale does not close, the Mortgagee’s

Plan provides for an auction sale of the Property on the terms annexed to the Plan. In the event the

contingency auction sale does not generate sufficient proceeds to pay creditors to ensure payment,

the Mortgagee’s Plan will carvecarves out money from the Mortgagee’s first lien on the sale

proceeds to pay the Debtor’s bankruptcy professional fees, and priority claims, if any. The

Mortgagee’s Plan will carvecarves out an additional $25,000 for general unsecured creditors. This

represents a 15% distribution if the sale proceeds cover all Secured Claims and if the insider

$8,500,000 claim or if Mr. Vanlavrinoff is expunged or if Mr. Vanlavrinoff honors his stated

intention to waive the claim. The Mortgagee willhas also agreeagreed to be a stalking horse bidder,

with no stalking horse fee, to ensure a sale.

               33.        The Mortgagee’s Plan also solves a problem that has infected all aspects

of this case since its inception. The Debtor is determined to maintain control and ownership over

the Property and has crossed the line more than once to achieve that goal. For example, this case

was commenced by a collusive involuntary petition. Despite consenting to Chapter 11 relief,

directions from the bench at hearings, and a written order, the Debtor has concealed the Property’s

income and expenses, failed to pay interest to the Mortgagee, used cash collateral illegally, and

filed a pleading with photos and mocking profiles of the religious practices of the Mortgagee’s

principals and members of their families. There is no reason to believe such conduct will abate if

and when the Debtor fails to refinance. Simply put, the Mortgagee does not trust the Debtor to




                                                    10
       Case 1-19-44751-cec          Doc 136-1      Filed 04/08/20    Entered 04/08/20 16:26:57




implement a sale, and believes that instead, the Debtor will do whatever it can to abort or obstruct

its own sale as long as possible.

               34.        In summary, unlike the Debtor’s plan, a Mortgagee plan would be

confirmable, feasible, and likely to resolve this case.

                         PROPONENT’S PLAN OF REORGANIZATION

                       CLASSIFICATION AND TREATMENT OF CLAIMS

                                                   Class 1

               28.        35. Classification – New York City real estate tax, water, sewer and

other liens. . Claims total approximately $0.00.

               29.        36. Treatment – Payment in full in Cash of Allowed Amount on the

Effective Date, plus interest at the applicable statutory rate as it accrues from the Petition Date

through the date of payment.

               30.        37. Voting -- Unimpaired and deemed to have accepted the Plan

                                                   Class 2

               31.        38. Classification – 1930 Bedford Avenue LLC Claim totals

approximately $18,809,274 as of the filing date, not including late charges.

               32.        39. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 2 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall


                                                     11
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 2

Claimant shall be paid the available Cash up to Allowed Amount of Class 2 Claim plus Secured

accrued amounts as of the date of payment, after payment of Administrative Claims, unclassified

Priority tax claim, and the Allowed Amounts of Class 1 Claims and Class 13 Claims, (iii) in the

event that there is insufficient Cash from the Sale Proceeds to make a $25,000 distribution to Class

14 Claims, the Class 2 Claimant shall cause up to $25,000 to be disbursed to fund Class 14 Claim

distributions as provided for in the Class 14 treatment section of the Plan.

               33.        40. Voting – Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 3

               34.        41. Classification – Bright Light Corp. Secured Claim arising from May

31, 2018 mechanics lien for $84,482.

               35.        42. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 32 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall

be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 3

Claimant shall be paid the available Cash from the sale proceeds up to Allowed Amount of the

Class 3 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 and Class 2 Claims plus Secured accrued amounts as of the date of

payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay the Allowed

                                                    12
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




Amount of the Class 3 Claim as of the Petition Date, the Class 3 Claimant shall have a Class 14

general unsecured claim for the deficiency between the Allowed Amount of its Claim as of the

Petition Date and the Cash paid under this subsection (b).

                  36.     43. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 4

                  37.     44. Classification – B&H Contracting Corp. Secured Claim arising from

June 4, 2018 mechanics lien for $40,000.

                  38.     45. Treatment – (a) If the Debtor refinancessells the Property under the

Oldham Contract, payment in full in Cash of the Allowed Amount of the Class 2 Claim. (b) If the

Debtor fails to sell the Property under the Oldham Contract: (i) the Property shall be sold as

permittedset forth in the Means for Implementation section of the Plan, payment in full in Cash of

the Allowed Amount of(ii) the Class 4 Claim. (b) If the Debtor fails to refinance in an amount

sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall be under

this subsection (b) as follows: (i) the Property shall be sold as set forth in the Means for

Implementation section of the Plan, (ii) the Class 4 Claimant shall be paid the available Cash from

the sale proceeds up to Allowed Amount of the Class 4 Claim plus Secured accrued amounts as of

the date of payment, after payment of the Allowed Amounts of the Class 1 through Class 3 Claims

plus Secured accrued amounts as of the date of payment, (iii) in the event that there is insufficient

Cash from the Sale Proceeds to pay the Allowed Amount of the Class 4 Claim as of the Petition

Date, the Class 4 Claimant shall have a Class 14 general unsecured claim for the deficiency

between the Allowed Amount of its Claim as of the Petition Date and the Cash paid under this

subsection (b).

                                                    13
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




               39.        46. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 5

               40.        47. Classification – Gypsum New York Sales Corp. Secured Claim

arising from June 22, 2018 mechanics lien for $1,200.

               41.        48. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 52 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall

be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 5

Claimant shall be paid the available Cash from the sale proceeds up to Allowed Amount of the

Class 5 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 through Class 4 Claims plus Secured accrued amounts as of the

date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay the

Allowed Amount of the Class 5 Claim as of the Petition Date, the Class 5 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               42.        49. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 6

               43.        50. Classification – Congregation Bnai Jacob. Second mortgage

scheduled for $1,500,000 recorded on August 29, 2018.


                                                    14
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




               44.        51. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 62 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall

be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 6

Claimant shall be paid the available Cash from the sale proceeds up to Allowed Amount of the

Class 6 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 though Class 5 Claims plus Secured accrued amounts as of the

date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay the

Allowed Amount of the Class 6 Claim as of the Petition Date, the Class 6 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               45.        52. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 7

               46.        53. Classification – Rent a Unit. Secured Claim arising from November

28, 2018 mechanics lien for $2,449.

               47.        54. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 72 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall

be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

                                                    15
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 7

Claimant shall be paid the available Cash from the sale proceeds up to the Allowed Amount of the

Class 7 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 through Class 6 Claims plus Secured accrued amounts as of the

date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay the

Allowed Amount of the Class 7 Claim as of the Petition Date, the Class 7 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               48.        55. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 8

               49.        56. Classification – E&W Wholesale Electrical Inc. Secured Claim

arising from January 16, 2019 mechanics lien for $35,000.

               50.        57. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 82 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall

be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 8

Claimant shall be paid the available Cash from the sale proceeds up to Allowed Amount of the

Class 8 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 and through Class 7 Claims plus Secured accrued amounts as of

the date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay

                                                    16
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




the Allowed Amount of the Class 8 Claim as of the Petition Date, the Class 8 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               51.        58. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 9

               52.        59. Classification – Certified Lumber Corp. Secured Claim arising from

January 22, 2019 mechanics lien for $23,681.

               53.        60. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 92 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall

be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 9

Claimant shall be paid the available Cash from the sale proceeds up to Allowed Amount of the

Class 9 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 through Class 8 Claims plus Secured accrued amounts as of the

date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay the

Allowed Amount of the Class 9 Claim as of the Petition Date, the Class 9 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               54.        61. Voting -- Impaired and entitled to vote to accept or reject the Plan.



                                                    17
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




                                                Class 10

               55.        62. Classification – Simply Brooklyn Realty. Secured Claim arising from

scheduled mechanics lien for $18,000.

               56.        63. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 102 Claim. (b) If the Debtor fails to refinance in

an amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment

shall be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the

Property shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class

10 Claimant shall be paid the available Cash from the sale proceeds up to Allowed Amount of the

Class 10 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 through Class 9 Claims plus Secured accrued amounts as of the

date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay the

Allowed Amount of the Class 9 Claim as of the Petition Date, the Class 10 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               57.        64. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                Class 11

               58.        65. Classification – Eastern Funding LLC. Secured Claim scheduled for

$50,909 arising from September 17, 2018 UCC security interest in gym equipment with a scheduled

value of $40,000.



                                                   18
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




               59.        66. Treatment – (a) If the Debtor refinancessells the Property as

permitted in the Means for Implementation section of the Planunder the Oldham Contract, payment

in full in Cash of the Allowed Amount of the Class 112 Claim. (b) If the Debtor fails to refinance

in an amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment

shall be under this subsection (b) as follows: atsell the Property under the Oldham Contract, the

Property shall be sold as set forth in the Means for Implementation section of the Plan, and the

option of the Purchaser of the Property under the Plansuch sale, (i) the gym equipment securing the

Class 1011 Claim shall be returned to the Class 11 Claimant and the Class 11 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim and

the fair market value of the gym equipment or (ii) the Purchaser of the Property shall be entitled to

cure the Debtor’s defaults and assume the Debtor’s obligations under the agreement between the

Debtor and the Class 11 Claimant, or upon such other terms as the Claimant and Purchaser may

agree upon.

               60.        67. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                Class 12

               61.        68. Classification – Eastern Funding LLC. Secured Claim scheduled in

the amount of $33,708 arising from UCC security interest in laundry equipment with a scheduled

value of $25,000.

               62.        69. Treatment – (a) If the Debtor refinancessells the Property as

permitted in the Means for Implementation section of the Planunder the Oldham Contract, payment

in full in Cash of the Allowed Amount of the Class 122 Claim. (b) If the Debtor fails to refinance

in an amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment

                                                   19
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




shall be under this subsection (b) as follows: atsell the Property under the Oldham Contract, the

Property shall be sold as set forth in the Means for Implementation section of the Plan, and the

option of the Purchaser of the Property under the Plansuch sale, (i) the laundrygym equipment

securing the Class 12 Claim shall be returned to the Class 12 Claimant and the Class 12 Claimant

shall have a Class 1214 general unsecured claim for the deficiency between the Allowed Amount of

its Claim and the fair market value of the laundrygym equipment or (ii) the Purchaser of the

Property shall be entitled to cure the Debtor’s defaults and assume the Debtor’s obligations under

the agreement between the Debtor and the Class 1412 Claimant, or upon such other terms as the

Claimant and Purchaser may agree upon.

               63.        70. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 13

               64.        71. Classification – Priority Claims under Sections

507(a)(2),(3),(4),(5),(6),(7) and (8) of the Bankruptcy Code. Claims total approximately $0.

               65.        72. Treatment – Payment in full in Cash of Allowed Amount on the

Effective Date, plus interest at the applicable statutory rate as it accrues from the Petition Date

through the date of payment.

               66.        73. Voting -- Unimpaired and deemed to have accepted the Plan

                                                 Class 14

               67.        74. Classification – General Unsecured Claims. Claims total

approximately $8,641,000 plus deficiency claims held by Secured Creditors.




                                                    20
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




               68.        75. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of eachthe Class 142 Claim. (b) If the Debtor fails to refinance

in an amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment

shall be under this subsection (b) as follows: sell the Property under the Oldham Contract, (i) the

Property shall be sold as set forth in the Means for Implementation section of the Plan, (ii) each

Class 14 Claimant shall be paid its pro-rata share of the available Cash from the sale proceeds up to

Allowed Amounts of all Class 14 Claims plus interest at the Legal Rate through the date of

payment, after payment of the Allowed Amounts of Administrative Claims, unclassified Priority tax

claims and Class 1 through Class 13 Claims plus Secured accrued amounts as of the date of

payment. In the event insufficient cash is available for Class 14 Claims after payment of senior

claims as provided for in the preceding sentence, then each Holder of a General Unsecured Claim

shall be paid its pro-rata share of a $25,000 distribution fund. To the extent necessary, such fund

will be funded by the Class 2 Claimant, as set forth in the Class 2 treatment section of the Plan. If

the Sale Proceeds cover Administrative and Classes 1 through 13 Claims, and the insider claims are

expunged, the Proponent estimates a 15% recovery to Class 13 creditors $25,000 distribution fund.

               69.        76. Voting – Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 15

               70.        77. Classification – Equity Interests .

               71.        78. Treatment – (a) If the Debtor refinances the Property as permitted in

the Means for Implementation section of the Plan, Equity Interests shall be unimpaired. (b) If the

Debtor fails to refinance in an amount sufficient to pay all classes of creditors in full in Cash from a

                                                    21
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




refinancing, treatment shall be under this subsection (b) as follows: (i) the Property shall be sold as

set forth in the Means for Implementation section of the Plan, (ii) Each Equity Interest holder shall

be paid its pro-rata share of the available Cash after payment of the Allowed Amounts of

Administrative Claims and Class 1 through Class 14 Claims plus Secured accrued amounts as of the

date of payment.

               72.        79. Voting – Impaired and entitled to vote to accept or reject the Plan.

                            UNCLASSIFIED PRIORITY TAX CLAIMS

               73.        80. Priority tax Claims under Sections 507(a)(8) of the Bankruptcy Code

total approximately 0 based on the Debtor’s Schedules and filed proofs of claim. The treatment of

such Claims shall be payment in full in Cash of the Allowed Claim on the Effective Date, plus

interest at the applicable statutory rate as it accrues from the Petition Date through the date of

payment.

                                   ADMINISTRATIVE EXPENSES

               74.        81. Allowed Administrative Expenses shall be paid in full, in cash on the

Effective Date, or the date such Administrative Expense becomes Allowed or as soon as practicable

thereafter, except to the extent that the holder of an Allowed Administrative Expense agrees to a

different treatment; provided, however, that Allowed Administrative Expenses representing

obligations incurred in the ordinary course of business or assumed by the Debtor shall be paid in

full or performed by the Debtor in the ordinary course of business or pursuant to the terms and

conditions of the particular transaction. As of the Confirmation Date, unpaid Chapter 11

professional fees will total an amount to be determined for Debtor’s counsel subject to Bankruptcy

Court approval.
                                                    22
       Case 1-19-44751-cec        Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




               75.       82. All outstanding United States Trustee fees shall be paid as they come

due.

                                MEANS FOR IMPLEMENTATION

               76.       83. Source of Funds – At any time at least ten (10) days prior to the

auction sale described below, the Debtor shall have the right to produce evidence of available funds

to pay or escrow for (a) payment in full of all Administrative Claims and (b) payment in full of

Class 1 through 13 Claims(a) On or about July 13, 2020, the Debtor shall close on the Property

under the Oldham Contract and order of the Bankruptcy Court dated April ___, 2020, and creditors

shall be paid as set forthprovided in the Treatmentclass treatment sections of such Classes in the

Plan. Such evidence must provide for payment no later than 15 days after entry of a Confirmation

Order and be subject only to entry of a Confirmation Order in a form reasonably acceptable to from

the Proponentsale proceeds. (b) If the Debtor fails to produce evidence of such fundssell the

Property under the Oldham Contract, Effective Date payments under the Plan will be paid from the

sale of the Property (‘Auction Sale”) subject to the Sale and Auction Procedures annexed to the

Plan as Exhibit A. In the event of a credit bid by the Mortgagee, the Mortgagee shall place

sufficient funds in escrow to pay Administrative Claims, Priority Claims and $25,000 for general

Unsecured Claims.

               77.       84. In general, theThe Sale and Auction Procedures provide for a sale of

the Property at an auction sale to be conducted on a date to be announced at the offices of

Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New York, New York 10022. The

Property shall be sold "as is." Bidding shall be limited to all cash offers. The Proponent will make

the minimum opening bid in the amount of its Claim, estimated to be $23,000,000 as of the sale

                                                   23
       Case 1-19-44751-cec         Doc 136-1     Filed 04/08/20      Entered 04/08/20 16:26:57




date. The minimum overbig shall be $200,000. Bidding shall be increments of $25,000. All

prospective bidders except the Mortgagee are required to deposit $2,000,000 (the “Deposit”) in

escrow with the undersigned counsel by bank check or wire deposit. The salecontingency sale of

the Property at an auction sale to be conducted on a date to be announced after the closing deadline

for the Oldham sale at the offices of Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New

York, New York 10022. The Property shall be sold "as is." Bidding shall be limited to all cash

offers. The Proponent will make the minimum opening bid in the amount of its Claim, estimated to

be $23,000,000 as of the sale date. The minimum overbig shall be $200,000. Bidding shall be

increments of $25,000. All prospective bidders except the Mortgagee are required to deposit

$2,000,000 (the “Deposit”) in escrow with the undersigned counsel by bank check or wire deposit.

The Auction Sale will be subject to the approval of the Bankruptcy Court at the Confirmation

Hearing. The highest bidder shall be the purchaser (the "Purchaser") of the Property, free and clear

of all liens, claims and encumbrances, with any such liens, claims and encumbrances to attach to

the proceeds of sale. The Deposit shall be non-refundable. In the event the Purchaser closes on or

before fifteen days after the entry of an order approving the saleAuction Sale, the Deposit shall be

applied to the purchase price. In the event Purchaser fails to close on or before fifteen days after

the entry of an order approving the saleAuction Sale, the Deposit shall be remitted to the Proponent.

Time shall be of the essence in the closing of this transaction. In the event Purchaser fails to close

as set forth herein, then the Proponent shall have the right to accept the bid next highest in amount

to the original Purchaser's bid.

               78.        85. The transfer of the Property under the Plan shall be free and clear of

all liens, claims and encumbrances, with any such liens, claims and encumbrances to attach to the


                                                   24
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




sale proceeds, and to be disbursed under the Plan, provided, however, that the Mortgagee shall have

the right, but not the obligation, to provide for a split and assignment of its mortgage and an

assumption by the Purchaser in connection with the sale of the Property under the Plan.

               79.        86. Marketing for the Auction Sale will be performed by Schuckman

Realty Inc.____________________________ who shall market to prospective, well-qualified

purchasers that are ready, willing and able to purchase the Property.

Schuckman______________________________ will use its own staff to advertise and promote the

saleAuction Sale of the Property through its network of contacts and database to market the

Property at no cost to the Debtor. Additionally, Schuckman_________________________ will,

among other things, (i) vet any potential buyers, (ii) conduct all property tours, and (iii) assist in

price negotiations. Schuckman______________________________ will provide real time updates

as to the status of all marketing efforts, as well as feedback from potential buyers and will conduct

an auction of the Property.

               80.        87. Sale Approval -- As part of the sale under the PlanAuction Sale under

the Plan, and in order to ensure consummation of the Plan, the Auction Sale shall be subject to sale

hearing in the Bankruptcy Court, and ina Bankruptcy Court order to ensure consummation of the

Plan, the Plan requires that the Confirmation Ordershall contain the following findings of fact and

conclusions of law: (a) that the terms and conditions of the sale are fair and reasonable, (b) that the

Debtor's sale, and the purchaser's purchase, of the Property pursuant to the Plan, is non-collusive,

fair and reasonable and was conducted openly and in good faith, (c) that the transfer of the Property

to the purchaser represents an arm's-length transaction and was negotiated in good faith between the

parties, (d) that the purchaser, as transferee of the Property, is a good faith purchaser under


                                                     25
        Case 1-19-44751-cec        Doc 136-1     Filed 04/08/20      Entered 04/08/20 16:26:57




Bankruptcy Code § 363(m) and, as such, is entitled to the full protection of Bankruptcy Code §

363(m), (e) the sale of the Property to the purchaser was not controlled by an agreement among

potential purchasers, (f) that no cause of action exists against the Purchaser or with respect to the

sale of the Property to the purchaser under Bankruptcy Code § 363(n), and (g) that any claims

under Bankruptcy Code § 363(n) or any other claims as against the Purchaser are hereby released,

waived and discharged.

               81.        88. Release of Liens -- Except as otherwise provided for in the Plan and

in connection with the assumption and assignment of the Mortgagee’s mortgage, on the Effective

Date, (a) each holder of a Secured Claim, shall on the Effective Date (x) turn over and release to the

Proponent any and all Collateral that secures or purportedly secures such Claim, as they pertain to

the properties currently owned by the Debtor or such Lien shall automatically, and without further

action by the Debtor or the Proponent, be deemed released, and (y) execute such documents and

instruments as the Proponent requests to evidence such Claim holder's release of such property or

Lien.

               82.        89. Stamp Tax -- Under the Plan, pursuant to Bankruptcy Code § 1146(c),

in connection with the sale of the Property to Purchaser, whether the Purchaser be Oldham or the

Purchaser under the bidding and sale procedures, (a) the issuance, transfer or exchange of any

securities, instruments or documents, (b) the creation of any other Lien, mortgage, deed of trust or

other security interest, (c) the making or assignment of any lease or sublease or the making or

delivery of any deed or other instrument of transfer under, pursuant to, in furtherance of, or in

connection with, the Plan, including, without limitation, any deeds, bills of sale or assignments

executed in connection with the purchase of the Property by the Purchaser and any other transaction


                                                    26
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




contemplated under the Plan or the re-vesting, transfer or sale of any real or personal property of

the Debtor pursuant to, in implementation of, or as contemplated in the Plan, and (d) the issuance,

renewal, modification or securing of indebtedness by such means, and the making, delivery or

recording of any deed or other instrument of transfer under, in furtherance of, or in connection with,

the Plan, including, without limitation, the Confirmation Order, shall not be subject any applicable

document recording tax, stamp tax, conveyance fee or other similar tax, mortgage tax, real estate

transfer tax, or other similar tax or governmental assessment including without limitation New

York City Real Property Transfer Tax and New York State Documentary Tax.

               83.        90. Execution of Documents -- The Proponent shall be authorized to

execute, in the name of any necessary party, any notice of satisfaction, release or discharge of any

Lien, Claim or encumbrance not expressly preserved in the Plan and deliver such notices to any and

all federal, state and local governmental agencies or departments for filing and recordation.

               84.        91. Recording Documents -- Each and every federal, state and local

governmental agency or department shall be authorized to accept and record any and all documents

and instruments necessary, useful or appropriate to effectuate, implement and consummate the

transaction contemplated by the Plan, including, but not limited to any and all notices of

satisfaction, release or discharge of any Lien, Claim or encumbrance not expressly preserved by the

Plan, and the Confirmation Order.

                                     LIQUIDATION ANALYSIS

               85.        92. In a liquidation under Chapter 7 of the Bankruptcy Code, the Debtor’s

assets would be sold and the sale proceeds distributed to creditors in their order of priority. The

Proponent believes that the Plan provides a far better return for the Debtor’s estate than could be

                                                   27
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




achieved in a liquidation. Indeed, as set forth on Exhibit B hereto, the Proponent projects that

general unsecured creditors would receive no distribution. Furthermore, a Chapter 7 Trustee

represents an additional layer of administration legal expenses and commissions, which the

Proponent estimates would total at least 10% of the sale proceeds.

                                      LITIGATION ANALYSIS

               86.       93. The Proponent believes that the Debtor may contest Plan confirmation.

Although the Debtor has not made its intentions known in that regard, the Proponent will address

any such issues at the confirmation hearing. Based on the Debtor’s Schedules, the Proponent also

believes that the Debtor has avoidance claims against the Debtor’s principal for insider payments

received within one year of the Petition Date, and possibly earlier. The Proponent shall be entitled

to retain counsel on the post-confirmation Debtor’s behalf to prosecute avoidance actions against

insiders. The Schedules reflect lender liability claims against the Proponent. The Debtor shall be

entitled to retain counsel on the post-confirmation Debtor’s behalf to prosecute such claims.

                     PAYMENT OF CLAIMS AND OBJECTIONS TO CLAIMS

               87.       94. The Proponent shall be disbursing agent under the Plan without a

bond. The Debtor and the Proponent shall have the right to file objections to claims in the event

grounds exist to object to particular claims. Claims objections must be filed no later than 60 days

after the Effective Date. On the initial distribution date and on each distribution date as may

thereafter be necessary, the Proponent shall maintain an undetermined claims distribution reserve

for the holders of undetermined claims as of such date in a sum not less than the amount required to

pay each such undetermined claim if such claim was allowed in full. To the extent that an

undetermined claim becomes an Allowed Claim, the distributions reserved for such Allowed Claim,

                                                   28
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




shall be released from the undetermined claims distribution reserve and paid to the holder of such

Allowed Claim. After all the amounts of all undetermined claims have been fixed, the balance of

the undetermined claims distribution reserve shall thereafter be paid in accordance with the Plan.

                     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

               88.        95. All unexpired leases and executory contracts not rejected prior to the

Effective Date shall be assumed under the Plan. In the event of a rejection which results in

damages, a Proof of Claim for such damages must be filed by the damaged party with the Court

within sixty (60) days after the Effective Date. All Allowed Claims arising from the rejection of

any Executory Contract or unexpired lease shall be treated as an Unsecured Claim. Any Claim

arising from the rejection of any Executory Contract or unexpired lease not filed with the Court

within the time period provided in the preceding paragraph above shall be deemed discharged and

shall not be entitled to participate in any distribution under the Plan.

                                 MANAGEMENT OF THE DEBTOR

               89.        96. The Debtor appears to be managed by Nickol Vonlavrinoff .

Post-confirmation management will remain unchanged, provided however, that the Plan shall be

implemented by the Proponent.

                                        TAX CONSEQUENCES

               90.        97. The Proponent does not believe that there will be any negative tax

consequences to the Debtor or to Creditors under the Plan. To the extent that a creditor is not paid

in full under the Plan, such creditor may be entitled to a bad debt deduction. To the extent that a

creditor has taken a bad debt deduction, Plan distributions may be taxable as income.


                                                    29
       Case 1-19-44751-cec          Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




                91.        98. THE PROPONENT DOES NOT PURPORT, THROUGH THIS

DISCLOSURE STATEMENT, TO ADVISE THE CREDITORS OR INTEREST HOLDERS

REGARDING THE TAX CONSEQUENCES OF THE TREATMENT OF THE CREDITORS

AND INTEREST HOLDERS UNDER THE PLAN. CREDITORS AND INTEREST HOLDER

SHOULD SEEK INDEPENDENT COUNSEL CONCERNING THE TAX CONSEQUENCES OF

THEIR TREATMENT UNDER THE PLAN.

                                        PLAN ALTERNATIVES

                92.        99. Generally, the plan options for single asset real estate cases include

selling, refinancing, recapitalizing or loan modification. There appears to be no interest in

recapitalization. Refinancing may be possible and is contemplated by the Plan. Absent

refinancing, the Proponent believes that selling the Property is the only viable alternative.

                         VOTING PROCEDURES AND REQUIREMENTS

                93.        100. A ballot to be used for voting to accept or reject the Plan is enclosed

with this Disclosure Statement. Each creditor is entitled to execute the ballot and return it to the

undersigned to be considered for voting purposes. The Bankruptcy Court has directed that, in order

to be counted for voting purposes, ballots for the acceptance or rejection of the Plan must be

received no later than                  , 2020, at the following address: Backenroth Frankel &

Krinsky, LLP, 800 Third Avenue, Floor 11, New York, New York 10022, Attn: Mark A. Frankel,

Esq.

                94.        101. Each Creditor of the Debtor whose Claim is impaired under the Plan

is entitled to vote, if either (i) its Claim has been scheduled by the Debtor, or (ii) it has filed a Proof

of Claim on or before the last date set by the Bankruptcy Court for such filings.
                                                     30
       Case 1-19-44751-cec           Doc 136-1   Filed 04/08/20     Entered 04/08/20 16:26:57




               95.        102. Any Claim as to which an objection has been filed (and such

objection is still pending) is not entitled to vote, unless the Bankruptcy Court temporarily allows the

Claim in an amount which it deems proper for the purpose of accepting or rejecting the Plan upon

motion by a Creditor whose Claim is subject to an objection. Such motion must be heard and

determined by the Bankruptcy Court prior to the date established by the Court to confirm the Plan.

               96.        103. A Creditor's vote may be disregarded if the Bankruptcy Court

determines that the Creditor's acceptance or rejection was not solicited or procured in good faith or

in accordance with the provisions of the Bankruptcy Code.

               97.        104. The Bankruptcy Code defines acceptance of a Plan by a class of

Creditors as acceptance by holders of two-thirds in dollar amount and a majority in number of the

Claims of that class which actually cast ballots for acceptance or rejection of the Plan.

               98.        105. The Bankruptcy Code defines acceptance of a Plan by a class of

Interests as acceptance by holders of two-thirds in amount of the allowed Interests of such class

held by holders of such interests.

                                 CONFIRMATION OF THE PLAN

               99.        106. Section 1128(a) of the Bankruptcy Code requires that the Bankruptcy

Court, after notice, hold a hearing on confirmation of the Plan (the "Confirmation Hearing").

Section 1128(b) provides that any party in interest may object to confirmation of the Plan.

               100.       107. By order of the Bankruptcy Court dated         , 2020, the

Confirmation Hearing has been scheduled for           , 2020, at     .m., in the Honorable Carla E

Craig’s Courtroom, 271 Cadman Plaza East, Brooklyn, New York. The Confirmation Hearing may


                                                   31
       Case 1-19-44751-cec         Doc 136-1       Filed 04/08/20     Entered 04/08/20 16:26:57




be adjourned from time to time by the Bankruptcy Court without further notice except for an

announcement made at the Confirmation Hearing or any adjourned Confirmation Hearing. Any

objection to confirmation of the Plan or to approval of the sale of the Property must be made in

writing and filed with the Bankruptcy Court with proof of service and served upon the following on

or before           , 2020: Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, Floor 11, New

York, New York 10022, Attn: Mark A. Frankel, Esq. Objections to confirmation of the Plan are

governed by Bankruptcy Rule 9014.

               101.       108. At the Confirmation Hearing, the Bankruptcy Court will determine

whether the requirements of Section 1129 of the Bankruptcy Code have been satisfied to enter an

order confirming the Plan. The applicable requirements are as follows: (a) The Plan complies

with the applicable provisions of the Bankruptcy Code, (b) the Proponent has complied with the

applicable provisions of the Bankruptcy Code; (c) the Plan has been proposed in good faith and not

by any means forbidden by law, (d) any payment made or promised or by a person issuing

securities or acquiring property under the Plan, for services or for costs and expenses in, or in

connection with, the Bankruptcy Case, or in connection with the Plan and incident to the

Bankruptcy Case, has been disclosed to the Bankruptcy Court, and any such payment made before

the confirmation of the Plan is reasonable, or if such payment is to be fixed after confirmation of

the Plan, such payment is subject to the approval of the Bankruptcy Court as reasonable, (e) the

Proponent has disclosed the identity and affiliations of any individual proposed to serve, after

confirmation of the Plan, as a director, officer, or voting trustee of the Debtor, an affiliate of the

Debtor participating in a Plan with the Debtor, or a successor to the Debtor under the Plan, and the

appointment to, or continuance in, such office of such individual, is consistent with the interests of


                                                     32
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




Creditors and equity security holders and with public policy, and the Proponent has disclosed the

identity of any insider that will be employed or retained by the reorganized Debtor, and the nature

of any compensation for such insider, (f) with respect to each class of impaired Claims, either each

holder of a Claim or interest of such class has accepted the Plan, or will receive or retain under the

Plan on account of such Claim or interest property of a value, as of the Effective Date of the Plan,

an amount that is not less than the amount that such holder would so receive or retain if the Debtor

was liquidated on such date under Chapter 7 of the Bankruptcy Code, (g) each class of Claims or

interests has either accepted the Plan or is not impaired under the Plan, (h) except to the extent that

the holder of a particular Claim has agreed to a different treatment of such Claim, the Plan provides

that Administrative Expenses and priority Claims will be paid in full on the Effective Date, (i) at

least one class of impaired Claims has accepted the Plan, determined without including any

acceptance of the Plan by any insider holding a Claim of such class, and (j) confirmation of the Plan

is not likely to be followed by the liquidation, or the need for further financial reorganization of the

Debtor or any successors to the Debtor under the Plan unless such liquidation or reorganization is

proposed in the Plan.

               102.       109. The Proponent believes that the Plan satisfies all of the statutory

requirements of Chapter 11 of the Bankruptcy Code, that the Proponent has complied or will have

complied with all of the requirements of Chapter 11, and that the proposals contained in the Plan

are made in good faith.

               103.       110. The Proponent contends that holders of all Claims impaired under the

Plan will receive payments under the Plan having a present value as of the Effective Date in




                                                    33
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




amounts not less than the amounts likely to be received if the Debtor were liquidated under Chapter

7 of the Bankruptcy Code.

                                             CRAMDOWN

               104.       111. In the event that any impaired class of Claims does not accept the

Plan, the Bankruptcy Court may still confirm the Plan at the request of the Proponent if, as to each

impaired class which has not accepted the Plan, the Plan "does not discriminate unfairly" and is

"fair and equitable.”

               105.       112. The Proponent intends to invoke the cramdown provisions of section

1129(b) as to any impaired class that does not accept the plan.

               106.       113. A plan of reorganization does not discriminate unfairly within the

meaning of the Bankruptcy Code if no class receives less than it is legally entitled to receive for its

Claims or equity interests. "Fair and equitable" has different meanings for Secured and Unsecured

Claims.

               107.       114. With respect to a Secured Claim, "fair and equitable" means either:

(a) the impaired Secured Creditor retains its Liens to the extent of its Allowed Claim and receives

deferred cash payments at least equal to the allowed amount of its Claim with a present value as of

the Effective Date at least equal to the value of such Creditor's interest in the property securing its

Liens; (b) property subject to the Lien of the impaired Secured Creditor is sold free and clear of that

Lien, with that Lien attaching to the proceeds of the sale; or (c) the impaired Secured Creditor

realizes the "indubitable equivalent" of its Claim under the Plan.




                                                    34
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




               108.      115. With respect to an Unsecured Claim, "fair and equitable" means

either: (a) each impaired Unsecured Creditor receives or retains property of a value equal to the

amount of its Allowed Claim; or (b) the holders of Claims and Interests that are junior to the Claims

of the dissenting class will not receive any property under the Plan.

               109.      116. In the event one or more classes of impaired Claims rejects the Plan,

the Bankruptcy Court will determine at the Confirmation Hearing whether the Plan is fair and

equitable and does not discriminate unfairly against any rejecting impaired class of Claims.




                                                   35
       Case 1-19-44751-cec        Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




                                           CONCLUSION

               110.      117. The Proponent urges the Debtor's Creditors to vote to accept the Plan

and to evidence such acceptance by returning their ballots so that they will be received no later than

______________________.

  Dated: New York, New York
         February 5April 6, 2020

                                                1930 Bedford Avenue LLC
                                                Plan Proponent

                                                By:     s/ ____________________


                                                BACKENROTH FRANKEL & KRINSKY, LLP
                                                Attorneys for Proponent


                                                By:     s/Mark Frankel
                                                        800 Third Avenue, Floor 11
                                                        New York, New York 10022
                                                        (212) 593-1100




                                                    1
Case 1-19-44751-cec   Doc 136-1   Filed 04/08/20   Entered 04/08/20 16:26:57




                        Exhibit A



                                    1
    Case 1-19-44751-cec             Doc 136-1        Filed 04/08/20   Entered 04/08/20 16:26:57




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                             Chapter 11

        1934 Bedford, LLC                                         Case no. 19-44751

                                    Debtor.
----------------------------------------------------------x




                            AMENDED PLAN OF REORGANIZATION




Mark A. Frankel
BACKENROTH FRANKEL & KRINSKY, LLP
800 Third Avenue
New York, New York 10022
Telephone: (212) 593-1100
Facsimile: (212) 644-0544


ATTORNEYS FOR THE PROPONENT




                                                         1
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




                                           INTRODUCTION

                  1930 Bedford Avenue LLC ("Proponent"), proposes this Plan of Reorganization

  for 1934 Bedford, LLC (the “Debtor”). UPON CONFIRMATION, THIS PLAN SHALL BE A

  BINDING OBLIGATION BETWEEN AND AMONG THE DEBTOR AND EACH OF THE

  DEBTOR'S CREDITORS (AS SUCH TERMS ARE DEFINED BELOW).




                                             DEFINITIONS

               111.       118. "Administrative Expense" Any cost or expense of administration of

the Bankruptcy Case entitled to priority under section 507(a)(1) and allowed under section 503(b)

of the Bankruptcy Code, and any fees or charges assessed against the Debtor’s Estate under Chapter

123, Title 28, United States Code.

               112.       119. “Administrative Expense Claim" shall mean claim for payment of an

Administrative Expense.

               113.       120. "Allowance Date" shall mean the date which a Disputed Claim

becomes an Allowed Claim by Final Order.

               114.       121. "Allowed Amount" shall mean the amount of a Claim: (a) the amount

of a Claim as set forth in a Proof of Claim that is filed timely or, with leave of the Court late filed as

to which (i) no party in interest files an objection or (ii) which is allowed by a Final Order; or (b)

the amount which is listed on the Proponent’s schedules or any amendments thereto but which is

not listed therein as disputed, unliquidated or contingent.




                                                      2
       Case 1-19-44751-cec           Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




               115.          122. "Allowed Claim" shall mean the amount of a Claim: (a) to the extent

that a Proof of Claim is filed timely or, with leave of the Court late filed as to which (i) no party in

interest files an objection or (ii) which is allowed by a Final Order; or (b) which is listed on the

Proponent’s schedules or any amendments thereto but which is not listed therein as disputed,

unliquidated or contingent.

               116.          123. "Allowed Secured Claim" shall mean a Secured Claim to the extent it

is an Allowed Claim.

               117.          124. "Allowed Unsecured Claim" shall mean an Unsecured Claim to the

extent it is an Allowed Claim.

               118.          “Auction Sale” shall mean the sale of the Property under the Bidding and

Sale Procedures annexed to the Plan.

               119.          125. "Bankruptcy Case" shall mean this Chapter 11 bankruptcy case.

               120.          126. "Bankruptcy Code" shall mean Title 11 of the United States Code

(11. U.S.C. § 101 et. seq.

               121.          127. "Bankruptcy Court" shall mean the Court as defined below.

               122.          128. "Bar Date” shall mean January 21, 2020 .

               123.          129. "Cash" shall mean all cash and cash equivalents which evidence

immediately available funds in United States dollars.

               124.          130. "Claim" shall mean a right to payment as set forth in § 101(5) of the

Bankruptcy Code.



                                                       3
       Case 1-19-44751-cec        Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




               125.      131. "Claimant" shall mean the holder of a Claim.

               126.      132. "Confirmation Date" shall mean the date of the entry of the

Confirmation Order.

               127.      133. "Confirmation Hearing" shall mean the hearing pursuant to the

Bankruptcy Code Section 1128 before the Bankruptcy Court regarding the proposed confirmation

of the Plan.

               128.      134. "Confirmation Order" shall mean the order of the Court confirming

the Plan.

               129.      135. "Court" shall mean the United States Bankruptcy Court for the

EASTERN District of New York.

               130.      136. "Creditor" shall mean any entity that holds a Claim against the

Debtor.

               131.      137. "Debtor" shall mean 1934 Bedford, LLC.

               132.      138. "Disputed Claim" shall mean the whole or any portion of any claim

against a Proponent to which an objection is timely filed as to which a Final Order has not been

entered allowing or disallowing such Claim or any portion thereof.

               133.      139. "Effective Date" shall mean 15 days after the Confirmation Order is

entered, or such other date after the Confirmation Date as may be practicable, but in no event later

than 75 days after the Confirmation Order is entered without Bankruptcy Court approval.

               134.      140. "Estate" shall mean the estate of the Debtor created upon the

commencement of the Bankruptcy Case pursuant to Section 541 of the Bankruptcy Code.
                                                    4
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




               135.       141. "Executory Contracts" shall mean "executory contracts" and

"unexpired leases" as such terms are used within Section 365 of the Bankruptcy Code.

               136.       142. "Final Order" shall mean an order of the Court that has not been

reversed, modified, amended or stayed, and as to which the time to appeal or to seek review or

certiorari thereof has expired, and as to which no appeal, review or rehearing is pending.

               137.       143. "Interest" shall mean an existing ownership interest in the Debtor.

               138.       144. "Interest Holder" shall mean a holder and owner of an existing

Interest in the Debtor.

               139.       145. "Legal Rate" shall mean the applicable interest rate as set forth in 28

U.S.C. §1961 as of the Petition Date.

               140.       146. "Lien" shall mean a charge against or interest in property to secure

payment of a debt or performance of an obligation.

               141.       147. "Mortgagee” shall mean 1930 Bedford Avenue LLC.

               142.       “Oldham” shall mean Oldham Properties, LLC.

               143.       148. "Petition Date" shall mean October 1, 2019.

               144.       149. "Plan" shall mean this Plan of Reorganization, and any and all

modifications and/or amendments hereto.

               145.       150. "Property" shall mean the condominium units owned by the Debtor at

1930-1934 Bedford Avenue, Brooklyn, New York.


               146.       151. "Proponent” shall mean 1930 Bedford Avenue LLC.


                                                     5
                    Case 1-19-44751-cec       Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




                             147.     152. "Purchaser” shall mean the purchaser of the Property pursuant to the

           Plan.

                             148.     153. "Secured Claim" shall mean a Claim secured by a Lien on property

           included within the Debtor’s Estate.

                             149.     154. "Secured Creditor" shall mean the owner or holder of a Secured

           Claim.

                             150.     155. "Unsecured Claim" shall mean a claim for which the Claimant does

           not hold (a) a valid, perfected and enforceable Lien, security interest or other interest in or

           encumbrance against Debtor or the Debtor’s Estate; or (b) a right to setoff to secure the payment of

           such Claim. An Unsecured Claim includes, but is not limited to, a Claim for damages resulting

           from rejection of any Executory Contract pursuant to Section 365 of the Bankruptcy Code and does

           not include administrative of priority claims.

                             151.     156. "Unsecured Creditor" shall mean the owner or holder of an

           Unsecured Claim.

                                     CLAIMS CLASSIFICATION AND TREATMENT

                                                             Class 1

              1.      Classification – New York City real estate tax, water, sewer and other liens. . Claims

total approximately $0.00.

                             2. Treatment – Payment in full in Cash of Allowed Amount on the Effective Date,

           plus interest at the applicable statutory rate as it accrues from the Petition Date through the date of

           payment.

                                                                6
                   Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




                          3. Voting -- Unimpaired and deemed to have accepted the Plan

                                                            Class 2

                          4. Classification – 1930 Bedford Avenue LLC Claim totals approximately

           $18,809,274 as of the filing date, not including late charges.

                          5. Treatment – (a) If the Debtor refinancessells the Property as permitted inunder

           the Means for Implementation section of the PlanOldham Contract, payment in full in Cash of the

           Allowed Amount of the Class 2 Claim. (b) If the Debtor fails to refinance in an amount sufficient

           to pay all classes of creditors in full in Cash from a refinancing, treatment shall be under this

           subsection (b) as followssell the Property under the Oldham Contract: (i) the Property shall be sold

           as set forth in the Means for Implementation section of the Plan, (ii) the Class 2 Claimant shall be

           paid the available Cash up to Allowed Amount of Class 2 Claim plus Secured accrued amounts as

           of the date of payment, after payment of Administrative Claims, unclassified Priority tax claim, and

           the Allowed Amounts of Class 1 Claims and Class 13 Claims, (iii) in the event that there is

           insufficient Cash from the Sale Proceeds to make a $25,000 distribution to Class 14 Claims, the

           Class 2 Claimant shall cause up to $25,000 to be disbursed to fund Class 14 Claim distributions as

           provided for in the Class 14 treatment section of the Plan.

                          6. Voting – Impaired and entitled to vote to accept or reject the Plan.

                                                            Class 3

              1.     7. Classification – Bright Light Corp. Secured Claim arising from May 31, 2018

mechanics lien for $84,482.




                                                                7
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




               2. 8. Treatment – (a) If the Debtor refinancessells the Property as permitted inunder

the Means for Implementation section of the PlanOldham Contract, payment in full in Cash of the

Allowed Amount of the Class 32 Claim. (b) If the Debtor fails to refinance in an amount sufficient

to pay all classes of creditors in full in Cash from a refinancing, treatment shall be under this

subsection (b) as followssell the Property under the Oldham Contract: (i) the Property shall be sold

as set forth in the Means for Implementation section of the Plan, (ii) the Class 3 Claimant shall be

paid the available Cash from the sale proceeds up to Allowed Amount of the Class 3 Claim plus

Secured accrued amounts as of the date of payment, after payment of the Allowed Amounts of the

Class 1 and Class 2 Claims plus Secured accrued amounts as of the date of payment, (iii) in the

event that there is insufficient Cash from the Sale Proceeds to pay the Allowed Amount of the Class

3 Claim as of the Petition Date, the Class 3 Claimant shall have a Class 14 general unsecured claim

for the deficiency between the Allowed Amount of its Claim as of the Petition Date and the Cash

paid under this subsection (b).

               3. 9. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 4

               4. 10. Classification – B&H Contracting Corp. Secured Claim arising from June 4,

2018 mechanics lien for $40,000.

               5. 11. Treatment – (a) If the Debtor refinancessells the Property as permitted

inunder the Means for Implementation section of the PlanOldham Contract, payment in full in Cash

of the Allowed Amount of the Class 42 Claim. (b) If the Debtor fails to refinance in an amount

sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall be under

this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property shall be

                                                     8
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 4 Claimant shall

be paid the available Cash from the sale proceeds up to Allowed Amount of the Class 4 Claim plus

Secured accrued amounts as of the date of payment, after payment of the Allowed Amounts of the

Class 1 through Class 3 Claims plus Secured accrued amounts as of the date of payment, (iii) in the

event that there is insufficient Cash from the Sale Proceeds to pay the Allowed Amount of the Class

4 Claim as of the Petition Date, the Class 4 Claimant shall have a Class 14 general unsecured claim

for the deficiency between the Allowed Amount of its Claim as of the Petition Date and the Cash

paid under this subsection (b).

               6. 12. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 5

               7. 13. Classification – Gypsum New York Sales Corp. Secured Claim arising from

June 22, 2018 mechanics lien for $1,200.

               8. 14. Treatment – (a) If the Debtor refinancessells the Property as permitted

inunder the Means for Implementation section of the PlanOldham Contract, payment in full in Cash

of the Allowed Amount of the Class 52 Claim. (b) If the Debtor fails to refinance in an amount

sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall be under

this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property shall be

sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 5 Claimant shall

be paid the available Cash from the sale proceeds up to Allowed Amount of the Class 5 Claim plus

Secured accrued amounts as of the date of payment, after payment of the Allowed Amounts of the

Class 1 through Class 4 Claims plus Secured accrued amounts as of the date of payment, (iii) in the

event that there is insufficient Cash from the Sale Proceeds to pay the Allowed Amount of the Class

                                                     9
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




5 Claim as of the Petition Date, the Class 5 Claimant shall have a Class 14 general unsecured claim

for the deficiency between the Allowed Amount of its Claim as of the Petition Date and the Cash

paid under this subsection (b).

               9. 15. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 6

               10.        16. Classification – Congregation Bnai Jacob. Second mortgage

scheduled for $1,500,000 recorded on August 29, 2018.

               11.        17. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 62 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall

be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 6

Claimant shall be paid the available Cash from the sale proceeds up to Allowed Amount of the

Class 6 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 though Class 5 Claims plus Secured accrued amounts as of the

date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay the

Allowed Amount of the Class 6 Claim as of the Petition Date, the Class 6 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               12.        18. Voting -- Impaired and entitled to vote to accept or reject the Plan.



                                                    10
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




                                                 Class 7

               13.        19. Classification – Rent a Unit. Secured Claim arising from November

28, 2018 mechanics lien for $2,449.

               14.        20. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 72 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall

be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 7

Claimant shall be paid the available Cash from the sale proceeds up to the Allowed Amount of the

Class 7 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 through Class 6 Claims plus Secured accrued amounts as of the

date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay the

Allowed Amount of the Class 7 Claim as of the Petition Date, the Class 7 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               15.        21. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 8

               16.        22. Classification – E&W Wholesale Electrical Inc. Secured Claim

arising from January 16, 2019 mechanics lien for $35,000.




                                                    11
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




               17.        23. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 82 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall

be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 8

Claimant shall be paid the available Cash from the sale proceeds up to Allowed Amount of the

Class 8 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 and through Class 7 Claims plus Secured accrued amounts as of

the date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay

the Allowed Amount of the Class 8 Claim as of the Petition Date, the Class 8 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               18.        24. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 9

               19.        25. Classification – Certified Lumber Corp. Secured Claim arising from

January 22, 2019 mechanics lien for $23,681.

               20.        26. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 92 Claim. (b) If the Debtor fails to refinance in an

amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment shall

be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the Property

                                                    12
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class 9

Claimant shall be paid the available Cash from the sale proceeds up to Allowed Amount of the

Class 9 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 through Class 8 Claims plus Secured accrued amounts as of the

date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay the

Allowed Amount of the Class 9 Claim as of the Petition Date, the Class 9 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               21.        27. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                Class 10

               22.        28. Classification – Simply Brooklyn Realty. Secured Claim arising from

scheduled mechanics lien for $18,000.

               23.        29. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of the Class 102 Claim. (b) If the Debtor fails to refinance in

an amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment

shall be under this subsection (b) as followssell the Property under the Oldham Contract: (i) the

Property shall be sold as set forth in the Means for Implementation section of the Plan, (ii) the Class

10 Claimant shall be paid the available Cash from the sale proceeds up to Allowed Amount of the

Class 10 Claim plus Secured accrued amounts as of the date of payment, after payment of the

Allowed Amounts of the Class 1 through Class 9 Claims plus Secured accrued amounts as of the

date of payment, (iii) in the event that there is insufficient Cash from the Sale Proceeds to pay the

                                                    13
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




Allowed Amount of the Class 9 Claim as of the Petition Date, the Class 10 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim as of

the Petition Date and the Cash paid under this subsection (b).

               24.        30. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                Class 11

               25.        31. Classification – Eastern Funding LLC. Secured Claim scheduled for

$50,909 arising from September 17, 2018 UCC security interest in gym equipment with a scheduled

value of $40,000.

               26.        32. Treatment – (a) If the Debtor refinancessells the Property as

permitted in the Means for Implementation section of the Planunder the Oldham Contract, payment

in full in Cash of the Allowed Amount of the Class 112 Claim. (b) If the Debtor fails to refinance

in an amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment

shall be under this subsection (b) as follows: atsell the Property under the Oldham Contract, the

Property shall be sold as set forth in the Means for Implementation section of the Plan, and the

option of the Purchaser of the Property under the Plansuch sale, (i) the gym equipment securing the

Class 1011 Claim shall be returned to the Class 11 Claimant and the Class 11 Claimant shall have a

Class 14 general unsecured claim for the deficiency between the Allowed Amount of its Claim and

the fair market value of the gym equipment or (ii) the Purchaser of the Property shall be entitled to

cure the Debtor’s defaults and assume the Debtor’s obligations under the agreement between the

Debtor and the Class 11 Claimant, or upon such other terms as the Claimant and Purchaser may

agree upon.

               27.        33. Voting -- Impaired and entitled to vote to accept or reject the Plan.
                                                    14
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




                                                Class 12

               28.        34. Classification – Eastern Funding LLC. Secured Claim scheduled in

the amount of $33,708 arising from UCC security interest in laundry equipment with a scheduled

value of $25,000.

               29.        35. Treatment – (a) If the Debtor refinancessells the Property as

permitted in the Means for Implementation section of the Planunder the Oldham Contract, payment

in full in Cash of the Allowed Amount of the Class 122 Claim. (b) If the Debtor fails to refinance

in an amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment

shall be under this subsection (b) as follows: atsell the Property under the Oldham Contract, the

Property shall be sold as set forth in the Means for Implementation section of the Plan, and the

option of the Purchaser of the Property under the Plansuch sale, (i) the laundrygym equipment

securing the Class 12 Claim shall be returned to the Class 12 Claimant and the Class 12 Claimant

shall have a Class 1214 general unsecured claim for the deficiency between the Allowed Amount of

its Claim and the fair market value of the laundrygym equipment or (ii) the Purchaser of the

Property shall be entitled to cure the Debtor’s defaults and assume the Debtor’s obligations under

the agreement between the Debtor and the Class 1412 Claimant, or upon such other terms as the

Claimant and Purchaser may agree upon.

               30.        36. Voting -- Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 13

               31.        37. Classification – Priority Claims under Sections

507(a)(2),(3),(4),(5),(6),(7) and (8) of the Bankruptcy Code. Claims total approximately $0.



                                                    15
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




               32.        38. Treatment – Payment in full in Cash of Allowed Amount on the

Effective Date, plus interest at the applicable statutory rate as it accrues from the Petition Date

through the date of payment.

               33.        39. Voting -- Unimpaired and deemed to have accepted the Plan

                                                 Class 14

               34.        40. Classification – General Unsecured Claims. Claims total

approximately $8,641,000 plus deficiency claims held by Secured Creditors.

               35.        41. Treatment – (a) If the Debtor refinancessells the Property as

permitted inunder the Means for Implementation section of the PlanOldham Contract, payment in

full in Cash of the Allowed Amount of eachthe Class 142 Claim. (b) If the Debtor fails to refinance

in an amount sufficient to pay all classes of creditors in full in Cash from a refinancing, treatment

shall be under this subsection (b) as follows: sell the Property under the Oldham Contract, (i) the

Property shall be sold as set forth in the Means for Implementation section of the Plan, (ii) each

Class 14 Claimant shall be paid its pro-rata share of the available Cash from the sale proceeds up to

Allowed Amounts of all Class 14 Claims plus interest at the Legal Rate through the date of

payment, after payment of the Allowed Amounts of Administrative Claims, unclassified Priority tax

claims and Class 1 through Class 13 Claims plus Secured accrued amounts as of the date of

payment. In the event insufficient cash is available for Class 14 Claims after payment of senior

claims as provided for in the preceding sentence, then each Holder of a General Unsecured Claim

shall be paid its pro-rata share of a $25,000 distribution fund. To the extent necessary, such fund

will be funded by the Class 2 Claimant, as set forth in the Class 2 treatment section of the Plan. If



                                                    16
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




the Sale Proceeds cover Administrative and Classes 1 through 13 Claims, and the insider claims are

expunged, the Proponent estimates a 15% recovery to Class 13 creditors $25,000 distribution fund.

               36.        42. Voting – Impaired and entitled to vote to accept or reject the Plan.

                                                 Class 15

               37.        43. Classification – Equity Interests .

               38.        44. Treatment – (a) If the Debtor refinances the Property as permitted in

the Means for Implementation section of the Plan, Equity Interests shall be unimpaired. (b) If the

Debtor fails to refinance in an amount sufficient to pay all classes of creditors in full in Cash from a

refinancing, treatment shall be under this subsection (b) as follows: (i) the Property shall be sold as

set forth in the Means for Implementation section of the Plan, (ii) Each Equity Interest holder shall

be paid its pro-rata share of the available Cash after payment of the Allowed Amounts of

Administrative Claims and Class 1 through Class 14 Claims plus Secured accrued amounts as of the

date of payment.

               39.        45. Voting – Impaired and entitled to vote to accept or reject the Plan.

                            UNCLASSIFIED PRIORITY TAX CLAIMS

               40.        Priority tax Claims under Sections 507(a)(8) of the Bankruptcy Code total

approximately 0 based on the Debtor’s Schedules and filed proofs of claim. The treatment of such

Claims shall be payment in full in Cash of the Allowed Claim on the Effective Date, plus interest at

the applicable statutory rate as it accrues from the Petition Date through the date of payment.




                                                    17
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




                                   ADMINISTRATION CLAIMS

               41.       46. Allowed Administrative Expenses shall be paid in full in Cash on the

Effective Date, or the date such Administrative Expense becomes Allowed, except to the extent that

the holder of an Allowed Administrative Expense agrees to a different treatment; provided

however, that Allowed Administrative Expenses representing obligations incurred in the ordinary

course of business or assumed by the Proponent shall be Paid in full or performed by the Proponent

in the ordinary course of business or pursuant to the terms and conditions of the particular

transaction. Any outstanding U.S. Trustee fees shall be paid in full in Cash on the Effective Date.

United States Trustee fees will be paid, and operating reports will be filed as they come due by the

Debtor.

                                MEANS FOR IMPLEMENTATION

               42.       47. Source of Funds --– (a) On or about July 13, 2020, the Debtor shall

close on the Property under the Oldham Contract and order of the Bankruptcy Court dated April

___, 2020, and creditors shall be paid as provided in the class treatment sections of the Plan from

the sale proceeds. (b) If the Debtor fails to sell the Property under the Oldham Contract, Effective

Date payments under the Plan will be paid from the sale of the Property pursuant(‘Auction Sale”)

subject to the Sale and Auction Procedures annexed to the Plan as Exhibit A. In the event of a

credit bid by the Mortgagee, the Mortgagee shall place sufficient funds in escrow to pay

Administrative Claims, Priority Claims and $25,000 for general Unsecured Claims.

               43.       The Sale and Auction Procedures provide for a contingency sale of the

Property at an auction sale to be conducted on a date to be announced after the closing deadline for

the Oldham sale at the offices of Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New

                                                   18
       Case 1-19-44751-cec         Doc 136-1     Filed 04/08/20      Entered 04/08/20 16:26:57




York, New York 10022. The Property shall be sold "as is." Bidding shall be limited to all cash

offers. The Proponent will make the minimum opening bid in the amount of its Claim, estimated to

be $23,000,000 as of the sale date. The minimum overbig shall be $200,000. Bidding shall be

increments of $25,000. All prospective bidders except the Mortgagee are required to deposit

$2,000,000 (the “Deposit”) in escrow with the undersigned counsel by bank check or wire deposit.

The Auction Sale will be subject to the approval of the Bankruptcy Court at the Confirmation

Hearing. The highest bidder shall be the purchaser (the "Purchaser") of the Property, free and clear

of all liens, claims and encumbrances, with any such liens, claims and encumbrances to attach to

the proceeds of sale. The Deposit shall be non-refundable. In the event the Purchaser closes on or

before fifteen days after the entry of an order approving the Auction Sale, the Deposit shall be

applied to the purchase price. In the event Purchaser fails to close on or before fifteen days after

the entry of an order approving the Auction Sale, the Deposit shall be remitted to the Proponent.

Time shall be of the essence in the closing of this transaction. In the event Purchaser fails to close

as set forth herein, then the Proponent shall have the right to accept the bid next highest in amount

to the original Purchaser's bid.

               44.        The transfer of the Property under the Plan shall be free and clear of all

commercial leases not assumed under the Plan, as well as all liens, claims and encumbrances, with

any such liens, claims and encumbrances to attach to the sale proceeds, and to be disbursed under

the Plan, provided, however, that the Mortgagee shall have the right, but not the obligation, to

provide for a split and assignment of its mortgageemortgage and an assumption by the

purchaserPurchaser in connection with the sale of the Property under the Plan. In the event of a




                                                    19
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




credit bid by the Mortgagee, the Mortgagee shall place sufficient funds in escrow to pay

Administrative Claims, Priority Claims and $25,000 for general Unsecured Claims.

               45.        48. Marketing for the Auction Sale will be performed by Schuckman

Realty Inc.____________________________ who shall market to prospective, well-qualified

purchasers that are ready, willing and able to purchase the Property.

Schuckman______________________________ will use its own staff to advertise and promote the

saleAuction Sale of the Property through its network of contacts and database to market the

Property at no cost to the Debtor. Additionally, Schuckman_________________________ will,

among other things, (i) vet any potential buyers, (ii) conduct all property tours, and (iii) assist in

price negotiations. Schuckman______________________________ will provide real time updates

as to the status of all marketing efforts, as well as feedback from potential buyers and will conduct

an auction of the Property. Schuckman’s commision is 3% with a co-broker, and 2% if Schuckman

sources the purchaser.

               46.        Sale Approval -- As part of the Auction Sale under the Plan, and in order

to ensure consummation of the Plan, the Auction Sale shall be subject to sale hearing in the

Bankruptcy Court, and a Bankruptcy Court order that shall contain the following findings of fact

and conclusions of law: (a) that the terms and conditions of the sale are fair and reasonable, (b) that

the Debtor's sale, and the purchaser's purchase, of the Property pursuant to the Plan, is

non-collusive, fair and reasonable and was conducted openly and in good faith, (c) that the transfer

of the Property to the purchaser represents an arm's-length transaction and was negotiated in good

faith between the parties, (d) that the purchaser, as transferee of the Property, is a good faith

purchaser under Bankruptcy Code § 363(m) and, as such, is entitled to the full protection of


                                                     20
        Case 1-19-44751-cec       Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




Bankruptcy Code § 363(m), (e) the sale of the Property to the purchaser was not controlled by an

agreement among potential purchasers, (f) that no cause of action exists against the Purchaser or

with respect to the sale of the Property to the purchaser under Bankruptcy Code § 363(n), and (g)

that any claims under Bankruptcy Code § 363(n) or any other claims as against the Purchaser are

hereby released, waived and discharged.

               47.        49. Release of Liens –-- Except as otherwise provided for in the Plan and

in connection with the assumption and assignment of the Mortgagee’s mortgage, on the Effective

Date, (a) each holder of a Secured Claim, shall on the Effective Date (x) turn over and release to the

Proponent any and all Collateral that secures or purportedly secures such Claim, as they pertain to

the properties currently owned by the Debtor or such Lien shall automatically, and without further

action by the Debtor or the Proponent, be deemed released, and (y) execute such documents and

instruments as the Proponent requests to evidence such Claim holder's release of such property or

Lien.

               48.        50. Stamp Tax -- Under the Plan, pursuant to Bankruptcy Code § 1146(c),

in connection with the sale of the Property to Purchaser, whether the Purchaser be Oldham or the

Purchaser under the bidding and sale procedures, (a) the issuance, transfer or exchange of any

securities, instruments or documents, (b) the creation of any other Lien, mortgage, deed of trust or

other security interest, (c) the making or assignment of any lease or sublease or the making or

delivery of any deed or other instrument of transfer under, pursuant to, in furtherance of, or in

connection with, the Plan, including, without limitation, any deeds, bills of sale or assignments

executed in connection with the purchase of the Property by the Purchaser and any other transaction

contemplated under the Plan or the re-vesting, transfer or sale of any real or personal property of


                                                   21
       Case 1-19-44751-cec        Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




the Debtor pursuant to, in implementation of, or as contemplated in the Plan, and (d) the issuance,

renewal, modification or securing of indebtedness by such means, and the making, delivery or

recording of any deed or other instrument of transfer under, in furtherance of, or in connection with,

the Plan, including, without limitation, the Confirmation Order, shall not be subject any applicable

document recording tax, stamp tax, conveyance fee or other similar tax, mortgage tax, real estate

transfer tax, or other similar tax or governmental assessment including without limitation New

York City Real Property Transfer Tax and New York State Documentary Tax.

               49.       51. Execution of Documents -- The Proponent shall be authorized to

execute, in the name of any necessary party, any notice of satisfaction, release or discharge of any

Lien, Claim or encumbrance not expressly preserved in the Plan and deliver such notices to any and

all federal, state and local governmental agencies or departments for filing and recordation.

               50.       52. Recording Documents -- Each and every federal, state and local

governmental agency or department shall be authorized to accept and record any and all documents

and instruments necessary, useful or appropriate to effectuate, implement and consummate the

transaction contemplated by the Plan, including, but not limited to any and all notices of

satisfaction, release or discharge of any Lien, Claim or encumbrance not expressly preserved by the

Plan, and the Confirmation Order.

                                    PRESERVATION OF CLAIMS

               51.       53. All rights pursuant to Sections 502, 544, 545 and 546 of the

Bankruptcy Code, all preference claims pursuant to Section 547 of the Bankruptcy Code, all

fraudulent transfer claim pursuant to Section 548 of the Bankruptcy Code, and all claims relating to

post-petition transactions under Section 549 of the Bankruptcy Code shall be preserved for the

                                                   22
       Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




benefit of the Debtor’s estate, provided, however, that the Proponent shall have sole authority for

prosecuting any such claims.

                                DISTRIBUTIONS TO CREDITORS

               52.       54. The Proponent shall be disbursing agent under the Plan without a

bond. The Debtor and the Proponent shall have the right to file objections to claims in the event

grounds exist to object to particular claims. Claims objections must be filed no later than 60 days

after the Effective Date. On the initial distribution date and on each distribution date as may

thereafter be necessary, the Proponent shall maintain an undetermined claims distribution reserve

for the holders of undetermined claims as of such date in a sum not less than the amount required to

pay each such undetermined claim if such claim was allowed in full. To the extent that an

undetermined claim becomes an Allowed Claim, the distributions reserved for such Allowed Claim,

shall be released from the undetermined claims distribution reserve and paid to the holder of such

Allowed Claim. After all the amounts of all undetermined claims have been fixed, the balance of

the undetermined claims distribution reserve shall thereafter be paid in accordance with the Plan.

                     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

               53.       55. All unexpired leases and executory contracts not rejected prior to the

Effective Date shall be assumed under the Plan. In the event of a rejection which results in

damages, a Proof of Claim for such damages must be filed by the damaged party with the Court

within sixty (60) days after the Effective Date. All Allowed Claims arising from the rejection of

any Executory Contract or unexpired lease shall be treated as an Unsecured Claim. Any Claim

arising from the rejection of any Executory Contract or unexpired lease not filed with the Court



                                                   23
       Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




within the time period provided in the preceding paragraph above shall be deemed discharged and

shall not be entitled to participate in any distribution under the Plan.

                                  RETENTION OF JURISDICTION

               54.        56. Retention of Jurisdiction. The Court shall have jurisdiction over all

matters arising under, arising in, or relating to the Debtor’s Bankruptcy Case including, but not

limited to, proceedings: (a) to consider any modification of the Plan under section 1127 of the

Bankruptcy Code; (b) to hear and determine all Claims, controversies, suits and disputes against the

Debtor to the full extent permitted under 18 U.S.C. §1334 and 28 U.S.C. §157; (c) to hear,

determine and enforce all Claims and causes of action which may exist on behalf of the Debtor or

the Debtor’s estate, including, but not limited to, any right of the Debtor or the Debtor’s Estate to

recover assets pursuant to the provisions of the Bankruptcy Code; (d) to hear and determine all

requests for compensation and/or reimbursement of expenses which may be made; (e) to value

assets of the Estate; (f) To enforce the Confirmation Order, the final decree, and all injunctions

therein; (g) to enter an order concluding and terminating the Bankruptcy Case; (h) to correct any

defect, cure any omission, or reconcile any inconsistency in the Plan, or the Confirmation Order; (i)

to determine all questions and disputes regarding title to the assets of the Debtor; (j) to re-examine

Claims which may have been allowed for purposes of voting, and (k) to determine objections which

may be filed to any Claims.

                                       GENERAL PROVISIONS

               55.        57. Headings. The headings in the Plan are for convenience of reference

only and shall not limit or otherwise affect the meaning of the Plan.



                                                     24
         Case 1-19-44751-cec       Doc 136-1        Filed 04/08/20   Entered 04/08/20 16:26:57




               56.        58. Disputed Claims. The Proponent shall hold in escrow the distribution

that would be due on account of any Disputed Claim. No Disputed Claims shall be paid, nor shall

distributions be made to a creditor holding a Disputed Claim, until such Claim becomes an Allowed

Claim.

               57.        59. Calculation of Time Periods. Bankruptcy Rule 9006 is incorporated

herein for purposes of calculating the dates set forth herein.

               58.        60. Other Actions. Nothing contained herein shall prevent the Proponent,

Debtor, Interest Holders, or Creditors from taking such actions as may be necessary to consummate

the Plan, although such actions may not specifically be provided for within the Plan.

               59.        61. Modification of Plan. The Proponent may seek amendments or

modifications to the Plan in accordance with section 1127 of the Bankruptcy Code at any time prior

to the Confirmation Date. After the Confirmation Date, the Proponent may seek to remedy any

defect or omission or reconcile any inconsistencies in the Plan or in the Confirmation Order, in such

manner as may be necessary to carry out the purposes and intent of the Plan

                        INJUNCTION AND PROPERTY OF THE ESTATE

               60.        62. Injunction. The confirmation of this Plan shall constitute an injunction

of the Court against the commencement or continuation of any action, the employment of process,

or any act, to collect, recover or offset from the Debtor or its property or properties, any obligation

or debt except pursuant to the terms of the Plan.




                                                      25
        Case 1-19-44751-cec      Doc 136-1     Filed 04/08/20    Entered 04/08/20 16:26:57




                                       CLOSING THE CASE

              61.        63. Upon substantial consummation, the Debtor or the Proponent may

move for a final decree to close the Bankruptcy Case and to request such other orders as may be

just.

   Dated: New York, New York
          February ____April 6, 2020

                                               1930 Bedford Avenue LLC
                                               Plan Proponent


                                       By:     s/ ____________________


                                               BACKENROTH FRANKEL & KRINSKY, LLP
                                               Attorneys for Proponent


                                       By:     s/Mark A. Frankel
                                               800 Third Avenue
                                               Floor 11
                                               New York, New York 10022
                                               (212) 593-1100




                                                 26
    Case 1-19-44751-cec        Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




                                    EXHIBIT A TO PLAN

                         BIDDING AND AUCTION PROCEDURES

        These Terms and Conditions of Sale are promulgated in connection with the auction sale
(the "Sale") of the real property at 1930-1934 Bedford Avenue, Brooklyn, New York (the
“Property”).

Time and Place of Sale: The Sale will be held on ______________________, 2020 at ____ __
m. at the United States Bankruptcy Court, 271 Cadman Plaza East, Brooklynoffices of
Backenroth Frankel & Krinsky, LLP, 800 3rd Avenue, Floor 11, New York, New York, 10022.

Sale Pursuant to Chapter 11 Plan: The Seller of the Property is 1934 Bedford, LLC (the
"Debtor"). The sale shall be conducted pursuant to Bankruptcy Code section 363 and the
Chapter 11 Plan of Reorganization (the “Plan”) proposed by 1930 Bedford Avenue LLC, the
Plan proponent (“Proponent”).

Sale free and Clear of Liens: The Sale of the Property shall be conducted pursuant to the
Proponent’s Plan of Reorganization free and clear of liens, claims, and encumbrances, with any
such liens, claims and encumbrances to attach to the sale proceeds, and disbursed under the Plan.

Qualification to Bid: In order to be qualified to bid on the Property, within seven days prior to
the commencement of the Sale, each prospective bidder (except the Proponent’s nominee) must
deliver to the Proponent (a) a bank check in the amount of Two Million Dollars ($2,000,000.00)
(the "Qualifying Deposit") payable to "Backenroth Frankel & Krinsky, LLC, as Attorneys” (b)
evidence reasonably demonstrating such bidder’s ability to consummate a sale on the terms
proposed, and (c) a written offer to purchase substantially in the form annexed hereto. No later
than one business day before the Sale, each bidder will be notified by the Proponent as to
whether the Proponent deems such bidder qualified to bid at the Sale.

Bidding: Bidding shall be conducted openly at the Sale. The opening bid shall be
_______________________________ ($___________________). Minimum bidding
increments shall be ___________________ ($___________________). Proponent may credit
bid its claim up to $_____________________.

Successful Bidder Additional Deposit: At the Sale, once a bidder is determined to have made the
highest or best bid for the Property at the Sale (the "Successful Bidder"), bidding shall be
deemed closed and no additional bids will be considered. Within one business day after the
Successful Bidder is determined, the Successful Bidder (except for the Proponent’s nominee)
shall be required to increase the Qualifying Deposit to an amount equal to ten percent of the
winning bid, which amount shall serve as a good faith deposit against payment of the Purchase
Price. At the conclusion of the Sale, the Proponent's counsel will return the Qualifying Deposits
to all other bidders.



                                                1
    Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




Hearing if Disputed Sale: In the event that an issue exists as to which competing bid is higher or
better, aThe sale subject to approval by the Bankruptcy Court. A hearing will be conducted by
the Bankruptcy Court on that issue at the Plan Confirmation Hearing on the ___ day of
_________________, 2020 _____________, at the United States Bankruptcy Court, 271
Cadman Plaza East, Brooklyn, New York.

Sale Approval Order: the Confirmation Order confirming the Proponent’s Plan shall approve the
Sale, and in connection therewith, the Confirmation OrderAn order approving the Sale shall
contain the following findings of fact and conclusions of law: (a) that the Terms and Conditions
of the Sale are fair and reasonable, (b) that the Sale and the Purchaser's purchase, of the Property
pursuant to the Plan, is non-collusive, fair and reasonable and was conducted openly and in good
faith, (c) that the transfer of the Property to the Purchaser represents an arm's-length transaction
and was negotiated in good faith between the parties, (d) that the Purchaser, as transferee of the
Property, is a good faith Purchaser under Bankruptcy Code § 363(m) and, as such, is entitled to
the full protection of Bankruptcy Code § 363(m), (e) the sale of the Property to the Purchaser
was not controlled by an agreement among potential purchasers, (f) that no cause of action exists
against the Purchaser or with respect to the sale of the Property to the Purchaser under
Bankruptcy Code § 363(n), and (g) that any claims under Bankruptcy Code § 363(n) or any other
claims as against the Purchaser are hereby released, waived and discharged.

Closing: The Successful Bidder must pay the balance of the Purchase Price for the Property (the
difference between the amount of the successful bid and the Qualifying Deposit) to the
Proponent, by bank check, or wire transfer at the closing of title to the Property (the "Closing").
The Successful Bidder must close title to the Property at a date that is no more than fifteen (15)
days after the Order by the Bankruptcy Court is entered, TIME BEING OF THE ESSENCE as to
the Successful Bidder, although such date may be extended solely by the Proponent.

Transfer Tax: Under the Plan, pursuant to section 1146(c) Bankruptcy Code, (a) the issuance,
transfer or exchange of any securities, instruments or documents, (b) the creation of any other
Lien, mortgage, deed of trust or other security interest, (c) the making or assignment of any lease
or sublease or the making or delivery of any deed or other instrument of transfer under, pursuant
to, in furtherance of, or in connection with, the Plan, including, without limitation, any deeds,
bills of sale or assignments executed in connection with the purchase of the Property by the
Purchaser and any other transaction contemplated under the Plan or the re-vesting, transfer or
sale of any real or personal property of the Debtor pursuant to, in implementation of, or as
contemplated in the Plan, and (d) the issuance, renewal, modification or securing of indebtedness
by such means, and the making, delivery or recording of any deed or other instrument of transfer
under, in furtherance of, or in connection with, the Plan, including, without limitation, the
Confirmation Order, shall not be subject any applicable document recording tax, stamp tax,
conveyance fee or other similar tax, mortgage tax, real estate transfer tax, or other similar tax or
governmental assessment including without limitation New York State Documentary Tax.

Damages for Failure to Close: Time is of the Essence as Against the Successful Bidder and the
failure of the Successful Bidder to either timely pay the additional Qualifying Deposit or timely
close for any reason whatsoever (except as otherwise provided below) including its failure to pay

                                                 2
    Case 1-19-44751-cec         Doc 136-1      Filed 04/08/20      Entered 04/08/20 16:26:57




the balance of the Purchase Price on the Closing Date, will result in the Proponent retaining the
deposit as liquidated damages and the termination of the Successful Bidder's right to acquire the
Property under these Terms and Conditions of Sale. The Successful Bidder shall be obligated to
close title to the Property and there is no contingency of any kind or nature that will permit the
Successful Bidder to cancel or avoid its obligation under these Terms and Conditions of Sale
other than the Debtor’s inability to deliver a bargain and sale deed to the Property. Expenses
incurred by the Successful Bidder, or any competing bidder relating to any due diligence, such as
obtaining title reports or environmental inspections, shall be the sole responsibility of such
bidder, and under no circumstances shall the Proponent or the Proponent's professionals be
responsible for, or pay, such expenses.

Backup Bidder: In the event that the Successful Bidder for the Property fails to tender the
payment of the balance of the Purchase Price on the Closing Date, or otherwise perform any of
its obligations under these Terms and Conditions of Sale, the Proponent, at its sole option, shall
be authorized to sell the Property to the Second Highest Bidder without any further notice
without giving credit for the Deposit forfeited by the Successful Bidder, and upon such other
terms and conditions as the Proponent deems appropriate. Should the Second Highest Bidder
fail to close on the Property, within such time as the parties may agree but not to exceed thirty
(30) days after notice from the Proponent to the Second Highest Bidder, the Proponent shall be
authorized to sell the Property to the next highest or best bidder, without the necessity of any
further notice. All bidders will be bound by these Terms and Conditions of Sale, including,
without limitation, those items set forth in the paragraphs above, except that the Second Highest
Bidder must close within thirty (30) days of notification that his bid is accepted. TIME IS OF
THE ESSENCE.

No Representations: the Proponent, the Proponent's professional, the Debtor, and the Debtor’s
professionals have not made and do not make any representations as to the physical condition,
rents, leases, expenses, operations, value of the land or buildings thereon, or any other matter or
thing affecting or related to the Property or the Sale, which might be pertinent to the purchase of
the Property, including, without limitation, (i) the current or future real estate tax liability,
assessment or valuation of the Property; (ii) the potential qualification of the Property for any
and all benefits conferred by or available under federal, state or municipal laws, whether for
subsidies, special real estate tax treatment, insurance, mortgages, or any other benefits, whether
similar or dissimilar to those enumerated; (iii) the compliance or non-compliance of the
Property, in its current or any future state, with applicable present or future zoning ordinances or
other land use law or regulation, or the ability to obtain a change in the zoning or use, or a
variance in respect to the Property; (iv) the availability of any financing for the purchase,
alteration, rehabilitation or operation of the Property from any source, including, but not limited
to, any state, city or federal government or institutional lender; (v) the current or future use of the
Property; (vi) the present and future condition and operating state of any and all machinery or
equipment on the Property and the present or future structural and physical condition of any
building thereon or its suitability for rehabilitation or renovation; (vii) the ownership or state of
title of any personal property on the Property; (viii) the presence or absence of any laws,
ordinances, rule or regulations issued by any governmental authority, agency or board and any
violations thereof; (ix) any present or future issues concerning subdivision or non-subdivision of

                                                   3
    Case 1-19-44751-cec        Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




the Property; or (x) the compliance or non-compliance with environmental laws and the presence
or absence of underground fuel storage tanks, any asbestos or other hazardous materials
anywhere on the Property. Each bidder shall be deemed to have agreed and acknowledged that
no such representations have been made. the Proponent is not liable or bound in any manner by
expressed or implied warranties, guaranties, promises, statements, representations or information
pertaining to the Property, made or furnished by the Proponent or Debtor or any real estate
broker agent, employee, servant or other person or professional representing or purporting to
represent the Proponent or Debtor unless such warranties, guaranties, promises, statements,
representations or information are expressly and specifically set forth in writing by the
Proponent. For the avoidance of doubt, neither the Debtor nor the Debtor’s professionals are
authorized to provide any such warranties, guaranties, promises, statements, representations or
information.

As Is Sale: The Property is being sold free and clear of all liens, claims, commercial leases not
assumed under the Plan and encumbrances, with any such liens, claims and encumbrances to
attach to the net proceeds of sale after deduction of any expenses of sale. Furthermore, the
Property is being sold "AS IS", "WHERE IS" "WITH ALL FAULTS", without any
representations, covenants, guarantees or warranties of any kind or nature whatsoever and
subject to, among other things, (a) any state of facts that an accurate survey may show; (b) any
covenants, restrictions and easements of record; (c) any state of facts a physical inspection may
show; (d) any building or zoning ordinances or other applicable municipal regulations and
violations thereof; and (e) environmental conditions, including, without limitation, the Property’s
compliance (or lack of compliance) with environmental laws and the presence or absence of
underground fuel storage tanks, any hazardous materials or asbestos anywhere on the Property.
By delivering their respective Qualifying Deposits, each bidder is deemed to have acknowledged
that it has had the opportunity to review and inspect the Property, the state of title thereof and
laws, rules and regulations applicable thereto, and will rely solely thereon and on its own
independent investigations and inspections of the Property in making its bid. Neither the
Proponent nor any of its representatives make any representations or warrantees with respect to
the permissible uses of the Property, including but not limited to, the zoning of the Property. All
bidders are deemed to have acknowledged that they have conducted their own due diligence in
connection with the Property, and are not relying on any information provided by the Debtor,
Proponent or their professionals.

Deed: The Debtor, or the Proponent acting on the Debtor’s behalf, shall convey the Property by
delivery of a bargain and sale deed without covenants against grantor’s acts.

Broker: Neither the Debtor nor the Proponent nor their professionals are liable or responsible for
the payment of fees of any broker.

Conduct of Sale: These Terms and Conditions of Sale will be read into the record, or specifically
incorporated by reference, at the Sale of the Property. By making a bid for the Property, all
bidders will be required to acknowledge these Terms and Conditions of Sale and agree to be
bound by them.


                                                 4
    Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




Failure to Close: If the Debtor, or the Proponent on the Debtor’s behalf, is unable to deliver title
to the Property in accordance with these Terms and Conditions of Sale for any reason
whatsoever or in the event that the Bankruptcy Court refuses to confirm the Proponent’s Chapter
11 plan or approve the sale of the Property pursuant to Section 363 of the Bankruptcy Code, the
Proponent's only obligation will be to refund the Deposit, together with interest earned thereon,
if any, to the Successful Bidder, and upon such refund, the Successful Bidder will have no claim
or recourse against the Proponent, the Debtor or their professionals.

Right to Withdraw Sale: The Proponent reserves its right to withdraw the Property from the
Sale, either prior or subsequent to the Sale, for any reasonable reason, as the Proponent deems
necessary or appropriate.

Plan Confirmation: The Sale of the Property is subjectpursuant to confirmation of the
Proponents’ Plan and approvalconfirmed by the Bankruptcy Court by order dated
_______________________________.

Breakup Fee: None

Proponent’s Designee: Notwithstanding anything to the contrary herein, the Proponent shall be
entitled to name a designee or designees who shall be deemed qualified to bid without posting a
Qualifying Deposit or complying with the other requirements otherwise necessary to bid, and, if
the Successful Bidder and Purchaser, shall be entitled to purchase the Property subject to some
or all of the Proponent’s mortgage.

Bankruptcy Court Jurisdiction: The Bankruptcy Court shall determine any disputes concerning
the Sale of the Property. By participating in the Sale, all bidders consent to the jurisdiction of
the Bankruptcy Court to determine such disputes under the Debtor’s pending case.




                                                 5
Case 1-19-44751-cec   Doc 136-1   Filed 04/08/20   Entered 04/08/20 16:26:57




                                    6
    Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




       CONTRACT dated as of the ____ day of _______________, 2020 (this “Contract”) ,
between 1934 Bedford, LLC, (the “Seller” or “Debtor”) and ________________________
having an address at _______________________________ _________________________
(“Purchaser”).

       Seller and Purchaser hereby covenant and agree as follows:

1. Sale of Property

        Paragraph 1.01. Seller shall sell or cause to be sold to Purchaser, and Purchaser shall
purchase, at the price and upon the terms and conditions set forth in this Contract: the real
property located at 1930-1934 Bedford Avenue, Brooklyn, New York (the “Property”). The sale
of the Property includes (a) all of its appurtenances, including any estate, right, title, interest,
property, claim and demand of Seller in and to all streets, alleys, rights-of-way, sidewalks,
easements, any adjoining gores or strips of land and utility lines or agreements, including,
without limitation, all development rights and “air rights”; (b) all improvements, buildings and
structures located on or at the Property and the facilities located thereon, and any apparatus,
equipment, appliances and fixtures incorporated therein and used exclusively in connection with
the operation and occupancy thereof; (c) all plans, specifications, budgets, schedules, surveys,
drawings, reports and governmental applications, permits, approvals and licenses issued by any
federal, state or local governmental authority or agency pertaining to the ownership, operation,
maintenance, development, construction or use of the Property, including, without limitation,
the building plans approved by the City of New York, Department of Buildings on June 26,
2014 (collectively, the “Plans and Permits”); and (d) all of its rights and licenses in and to use
the Plans and Permits.

       Paragraph 1.02. Purchaser acknowledges that the Sale shall be conducted pursuant to an
Order of the United States Bankruptcy Court for the Southern District of New York (hereinafter
the “Bankruptcy Court”) in Case No. 19-44751, entitled “Bidding and Auction Procedures”
(hereinafter the “Bidding Procedures”) which was approved by the Bankruptcy Court on
_______________________ and is deemed annexed to this Contract.

       Paragraph 1.03. Purchaser acknowledges that this sale is subject to and governed by (1)
the Orders of the Bankruptcy Court, (2) the provisions of the United States Bankruptcy Code
(hereinafter the “Code”), (3) the laws of the State of New York, to the extent they do not conflict
with (1) and (2), above, and (4) the Bidding and Auction Procedures approved pursuant to the
motion of 1930 Bedford Avenue LLC (the “Plan Proponent” or Mortgagee”).




                                                 1
    Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




2. Purchase Price, Acceptable Funds

        Paragraph 2.01. The purchase price (“Purchase Price”) to be paid by Purchaser to Seller
for the Property is (           ) Dollars or such other bid by the Purchaser approved by the
Bankruptcy Court, payable as follows:

                (A) on the signing of this Contract, by Purchaser’s check payable to the Escrowee
(as hereinafter defined), subject to collection, the receipt of which is hereby acknowledged, to be
held in escrow pursuant to Bidding Procedures as defined in Article 3 hereof (the “Down
Payment”).
                (B) THIS CONTRACT IS “ALL CASH” AS KNOWN IN THE COMMON
PARLANCE. PURCHASER’S OBLIGATIONS UNDER THIS CONTRACT ARE NOT
CONDITIONED UPON PURCHASER’S ABILITY TO SECURE FINANCING OF ANY
KIND OR NATURE.

               (C) The balance at Closing (as hereinafter defined) in accordance with Section
2.02 hereof (the “Cash Balance”)

        Paragraph 2.02. All monies payable under this Contract, unless otherwise specified
herein, shall be paid by (a) certified checks of Purchaser drawn on any federally insured bank,
savings bank, trust company or savings and loan association having a banking office in the City
of New York; (b) official bank checks drawn by any such banking institution, payable to the
order of Seller (or as Seller shall direct) and bearing no endorsements; or (c) wire transfer of
immediately available federal funds. Attorney’s Escrow Checks of Purchaser payable to the
order of Seller (or as Seller directs) up to the amount of $1,000.00 in the aggregate shall be
acceptable for sums other than the Purchase Price payable to Seller at Closing.

3. Escrow of Down Payment

        Paragraph 3.01. (a) The Down Payment shall be paid by check or checks drawn to the
order of and delivered to Backenroth Frankel & Krinsky LLP (“Escrowee”). The Escrowee shall
hold the Down Payment in escrow in a non-interest-bearing IOLA Account until the Closing or
sooner termination of this Contract and shall pay over or apply the Down Payment in accordance
with the terms of this section. At the Closing, the Down Payment shall be paid by Escrowee in
accordance with Bidding Procedures. If for any reason the Closing does not occur and either
party makes a written demand upon Escrowee for payment of such amount, Escrowee shall give
written notice to the other party of such demand. If Escrowee does not receive a written
objection from the other party to the proposed payment within 10 business days after the giving
of such notice, Escrowee is hereby authorized to make such payment. If Escrowee does receive
such written objection within such 10-day period or if for any other reason Escrowee in good
faith shall elect not to make such payment, Escrowee shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or pursuant to an

                                                 2
    Case 1-19-44751-cec         Doc 136-1     Filed 04/08/20      Entered 04/08/20 16:26:57




order of the Bankruptcy Court. However, Escrowee shall have the right at any time to deposit the
escrowed proceeds and interest, if any, thereon, with the clerk of the Bankruptcy Court.
Escrowee shall give written notice of such deposit to Seller and Purchaser. Upon such deposit
Escrowee shall be relieved and discharged of all further obligations and responsibilities
hereunder.

        (b) The parties acknowledge that Escrowee is acting solely as a stakeholder at their
request and for their convenience, that Escrowee shall not be deemed to be the agent of either of
the parties, and that Escrowee shall not be liable to either of the parties for any act or omission
on its part unless taken or suffered in bad faith, in willful disregard of this Contract or involving
gross negligence. Seller and Purchaser shall jointly and severally indemnify and hold Escrowee
harmless from and against all costs, claims and expenses, including reasonable attorneys’ fees,
incurred in connection with the performance of Escrowee’s duties hereunder, except with respect
to actions or omissions taken or suffered by Escrowee in bad faith, in willful disregard of this
Contractor involving gross negligence on the part of the Escrowee.

       (c) Escrowee or any member of its firm shall be permitted to act as counsel for 1930
Bedford Avenue LLC (the “Proponent” or the “Mortgagee”) in any dispute as to the
disbursement of the Down Payment or any other dispute between the parties whether or not
Escrowee is in possession of the Down Payment and continues to act as Escrowee.

        (d) Escrowee acknowledges receipt of the Down Payment by certified, bank check
subject to collection or wire transmission and Escrowee’s agreement to these provisions by
signing in the place indicated on the signature page of this contact.

4. The Closing

         Paragraph 4.01. The conveyance of title to the Property by the Seller to Purchaser, and
payment of the Cash Balance by Purchaser shall take place 15 days following the entry of an
Order approving the Contract and the transaction embodied therein if that is a business day, and
if not, the following business day (the “Closing”). The Closing is to be held at the office of the
Escrowee, or such other location as designated by the Proponent within the Southern or Eastern
District of New York. Purchaser will have a one time right to adjourn the Closing for up to five
Business Days from the original date (such adjourned date, “Purchaser’s Mandatory Closing
Date”). Time is of the essence with respect to Purchaser's obligations to close title in accordance
with this Contract on or before Purchaser’s Mandatory Closing Date.

5. Acknowledgments and Representations of Purchaser

       Purchaser acknowledges and represents that:

        Paragraph 5.01. Purchaser has inspected the Property, made all appropriate inquiries into
the previous ownership and uses of the Property, is fully familiar with the physical condition and
state of repair thereof, and shall accept the Property “as is” and in their present condition,
including, without limitation, the environmental conditions as reflected in the Terms of Sale

                                                  3
    Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




annexed hereto, without any reduction of the Purchase Price for any change in such condition by
any reason thereof subsequent to the date of this Contract. The Terms of Sale set forth
conditions which Purchaser agrees to accept, including any covenant, easement, and/or deed
restriction, and any other future obligation relating thereto.

        Paragraph 5.02. Before entering into this Contract, Purchaser has made such examination
of the Property, the physical condition and state of repair thereof including the environmental
conditions. Purchaser acknowledges that it is an experienced real estate owner/operator and is
relying solely on its own expertise and investigations and inspections in entering into this
Contract and has not been induced by and has not relied upon any representations, warranties, or
statements, whether express or implied, made by Seller or any agent, employee, or other
representative of Seller or by any other person representing or purporting to represent Seller or
Proponent, which are not expressly set forth in this Contract, whether or not any such
representations, warranties or statements were made in writing or orally.

        Paragraph 5.03. In the event of any default by the Purchaser in the terms of this Contract,
the damages which are due to the Seller, by reason of said default, shall be deemed liquidated in
the amount of the Down Payment, as Seller’s sole remedy, it being agreed that Seller’s damages
in case of such default might be impossible to ascertain with mathematical precision and that the
Down Payment constitutes a fair and reasonable amount of damages under the circumstances and
is not a penalty.

        Paragraph 5.04. Purchaser represents that (a) it has the legal power, right and authority to
enter into this Agreement and to consummate the transactions contemplated hereby and that all
requisite action has been taken by Purchaser in connection with the entering into this Contract
and the consummation of the transactions contemplated hereby; (b) this Contract and all
documents required hereby to be executed by Purchaser are and will be valid, legally binding
obligations of and enforceable against Purchaser in accordance with their terms (c) Purchaser,
and all direct or indirect beneficial owners of Purchaser, are in compliance with all applicable
laws, statutes, rules and regulations of any federal, state or local governmental authority in the
United States of America, including the requirements of Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar requirements contained in the rules
and regulations of the Office of Foreign Asset Control, Department of the Treasury (“OFAC”)
and in any related enabling legislation or other Executive Orders (collectively, the “Orders”).
Neither Purchaser nor any of the direct or indirect beneficial owners of Purchaser (i) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by OFAC pursuant to
the Order and/or on any other list of terrorists or terrorist organizations maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”) or is owned or controlled by, or acts for or on behalf
of, any Person on the Lists or who has been determined by competent authority to be subject to
the prohibitions contained in the Orders; (ii) has been arrested for money laundering or for
predicate crimes to money laundering, convicted or pled nolo contendere to charges involving
money laundering or predicate crimes to money laundering; or (iii) has been determined by
competent authority to be subject to the prohibitions contained in the Orders; (iv) is owned or
controlled by, nor acts for or on behalf of, any natural person or entity (a “Person”) on the Lists

                                                 4
    Case 1-19-44751-cec         Doc 136-1     Filed 04/08/20      Entered 04/08/20 16:26:57




or any other Person who has been determined by competent authority to be subject to the
prohibitions contained in the Orders; (v) will transfer or permit the transfer of any interest in
Purchaser or such parties to any Person who is, or whose beneficial owners are, listed on the
Lists; or (vi) will assign this Agreement or any interest herein, to any Person who is listed on the
Lists or who is engaged in illegal activities.

6. Destruction, Damage or Condemnation

          Paragraph 6.01. The provisions of Section 5-1311 of the General Obligations Law shall
not apply to the sale and purchase provided for in this Contract and Purchaser agrees to close
title to the Property regardless of any destruction, damage or condemnation that occurs after the
execution and delivery of this Contract.

7. Seller’s Closing Obligations

        At the closing, Seller, or the Plan Proponent on the Seller’s behalf, shall execute and/or
deliver or cause to be executed and/or delivered to Purchaser the following:

       Paragraph 7.01. A bargain and sale deed without covenants against grantor’s acts,
executed by the Debtor, or the Plan Proponent on the Debtor’s behalf, in proper form for
recording so as to convey to Purchaser the fee title to the Property, subject to recorded
encumbrances and the other conditions of this Contract.

        Paragraph 7.02. All required New York City and State transfer tax returns executed by
the Debtor, or the Plan Proponent on the Debtor’s behalf, to be issued at the Closing and
delivered to the representative of Purchaser’s title company for delivery to the appropriate public
officers promptly after the Closing.

        Paragraph 7.03. The right to possession of the Property in condition required by this
Contract, subject to the provisions hereinabove and to the provisions of the Code and the laws of
the State of New York governing the rights to possession upon the conveyance of the deed
subject to any Order of the Bankruptcy Court and the Bidding Procedures. Seller shall not be
obligated to bring any motion or proceeding for the purpose of obtaining possession of any part
of the Property, or to remove any tenant or occupant therefrom after delivery of the Deed.

       Paragraph 7.04. An assignment of all of Seller’s right, title and interest in and to the
Plans and Permits in the form attached hereto as Exhibit A executed by Seller, or the Plan
Proponent on the Seller’s behalf.

       Paragraph 7.05. Any other documents required by this Contract or by law to be delivered
by Seller to consummate this transaction.

8. Purchaser’s Closing Obligations

       At the Closing, Purchaser shall execute and/or deliver:

                                                  5
    Case 1-19-44751-cec          Doc 136-1       Filed 04/08/20      Entered 04/08/20 16:26:57




        Paragraph 8.01. The Cash Balance to the Mortgagee.

       Paragraph 8.02. All required New York City and State transfer tax returns, and cause all
such returns to be issued at the Closing and delivered to the representative of Purchaser’s title
company for delivery to the appropriate public officers promptly after the Closing. Purchaser
will pay any and all applicable transfer taxes and recording fees.

       Paragraph 8.03. Any other documents required by this Contract or by law or reasonably
required by Seller to be executed and/or delivered by Purchaser to consummate this transaction.

9. Apportionments

       Paragraph 9.01. The parties specifically acknowledge that there shall be no
apportionments made as of the date of Closing, whether for taxes, water or sewer charges,
emergency repair liens, assessments, rents, fuel, or any other matters relating hereto.

10. Objections to Sale

         Paragraph 10.01. This Contract shall automatically terminate if the Court rejects the Sale
or if Seller shall be unable to cause title to the Property to be conveyed to Purchaser at the
Closing Date or any adjournments thereof in accordance with the provisions of this Contract and
the Bidding Procedures. Purchaser nevertheless may elect either (i) to accept such title as Seller
may be able to convey, but without any abatement of or other credit to the Purchase Price or
liability on the part of Seller; or (ii) to terminate this Contract. The sole liability of Seller shall be
to refund the Down Payment and interest thereon, if any, to the Purchaser and this Contract shall
be null and void and the parties hereto shall be relieved of all further obligations and liability.
Neither Seller nor Mortgagee shall be required to bring any action or proceeding or to incur any
expense to cure any title defect or to enable Seller otherwise to comply with the provisions of
this Contract, except as may otherwise be provided in this Contract.

        Paragraph 10.02. Purchaser shall take title to the Property “as is” and subject to: any state
of facts an accurate survey may show; encroachments, covenants, easements, and restrictions of
record, if any; violations, fines, penalties, zoning regulations, and ordinances of the City of New
York. Purchaser is aware of and agrees to the Terms of Sale which are attached to this Contract
and which are incorporated in this Contract by this reference as though fully set forth herein at
length.

11. Notices

       Paragraph 11.01. All notices under this Contract shall be in writing and shall be delivered
personally, by nationally recognized overnight courier, addressed to Mortgagee’s Attorney, on
behalf of the Seller, at the address set forth below, and to Purchaser addressed to Purchaser’s
Attorney at the address set forth below.


                                                    6
    Case 1-19-44751-cec        Doc 136-1      Filed 04/08/20     Entered 04/08/20 16:26:57




Mortgagee’s attorneys, Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New York,
New York 10022.

Purchaser’s Attorney:

12. Limitations on Survival of Representations, Warranties, Covenants and other Obligations

       Paragraph 12.01. Except as otherwise expressly set forth in this Contract, no
representations, warranties, covenants or other obligations of Seller or Plan Proponent and/or
Purchaser set forth herein shall survive the Closing except as specifically provided to survive,
and no action based thereon shall be commenced after the Closing except as to such
representations specifically provided to survive.

        Paragraph 12.02. The delivery of the deed by the Seller and the acceptance thereof by
Purchaser shall be deemed the full performance and discharge of every obligation on the part of
Seller to be performed hereunder, except those obligations, if any, of Seller which are expressly
stated in this Contract to survive.

13. Assignment of Contract

        Paragraph 13.01. Purchaser shall not assign this Contract or its rights hereunder without
the prior written consent of the Proponent, whose consent will not be unreasonably withheld or
delayed. Additionally, Purchaser may assign its rights under this Contract, but only immediately
before the Closing and only simultaneously with the payment of the Cash Balance, to any wholly
owned subsidiary of Purchaser, or to any entity in which Purchaser, or its principals, has an
equity interest of at least fifty-one (51%) percent and control of management (a “Controlled
Entity”), upon appropriate proof of same delivered to Proponent. Any purported assignment
without Proponent’s consent or that is not to a Controlled Entity with proof of such relationship
given to Proponent shall be void. Any sale, transfer or assignment of any interests in Purchaser
will be deemed an assignment of this Contract and is subject to the same conditions as an
assignment of this Contract. Nevertheless, an assignment of Purchaser’s rights under this
Contract, if and when consented to by Proponent, shall not be effective unless and until an
executed counterpart of the instrument of assignment and of an assumption agreement by the
assignee shall have been delivered to Proponent.

       Paragraph 13.02. Seller shall assign pending tax certiorari actions, if any, to Purchaser
without any representations or warranties, and without any further obligation of Seller, except to
execute such documents as may be necessary to effectuate such assignment.

14. Miscellaneous Provisions

     Paragraph 14.01 THE PROVISIONS OF THE BIDDING PROCEDURES AND THE
ORDERS OF THE COURT ARE A PART OF THIS CONTRACT. ANY CONFLICT WITH
SUCH IN THIS CONTRACT WILL NOT BE DEEMED TO AMEND OR ALTER SAID
PROCEDURES OR ORDERS.

                                                 7
    Case 1-19-44751-cec        Doc 136-1     Filed 04/08/20     Entered 04/08/20 16:26:57




        Paragraph 14.02. Subject to the provisions of Paragraph 14.01, this Contract embodies
and constitutes the entire understanding between the parties with respect to the transaction
contemplated hereby, and all prior agreements, understandings, representations and statements,
oral or written, are merged into this Contract. Neither this Contract nor any provision hereof may
be waived, modified, amended, discharged, or terminated except by an instrument signed by the
party against whom the enforcement of such waiver, modification, amendment, discharge, or
termination is sought, and then only to the extent set forth in such instrument.

        Paragraph 14.03. This Contract shall be governed by, and construed in accordance with,
the Code and the Orders of the Bankruptcy Court and, where it does not conflict with the Code
or any Order of the Bankruptcy Court, the laws of the State of New York. The Bankruptcy Court
shall have the exclusive jurisdiction to determine any disputes concerning the sale of the
Property or any other matters under this Contract.

       Paragraph 14.04. The captions in this Contract are inserted for convenience or reference
only and in no way define, describe, or limit the scope or intent of this Contract or any of the
provisions hereof.

        Paragraph 14.05. This Contract shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs or successors and permitted assigns.

        Paragraph 14.06. This Contract shall not be binding or effective until properly executed
and delivered by Seller and Purchaser, together with all amounts required to be paid pursuant to
2.0l (A) hereto. This Contract may be executed in counterparts each of which will constitute an
original and all of which, when taken together, will constitute one and the same agreement. A
signed counterpart of this Contract delivered by electronic transmission will be treated as an
original.

        Paragraph 14.07. As used in this Contract, the masculine shall include the feminine and
neuter, the singular shall include the plural, and the plural shall include the singular, as the
context may require.

       Paragraph 14.08. Subject to Paragraph 14.01, if the provisions of any schedule or rider to
this Contract are inconsistent with the provisions of this Contract, the provisions of such
schedule or rider shall prevail.

        IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the date
first above written.

1934 Bedford, LLC                                Purchaser:


By: ___________________________
       Name:                                     By: ___________________________

                                                 8
   Case 1-19-44751-cec      Doc 136-1   Filed 04/08/20     Entered 04/08/20 16:26:57




      Title:                                      Name:
                                                  Title:
Backenroth Frankel & Krinsky, LLP,
Escrowee:



By: ___________________________
       Name:
       Title:




                                          9
    Case 1-19-44751-cec          Doc 136-1      Filed 04/08/20       Entered 04/08/20 16:26:57




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                              Chapter 11
         1934 Bedford, LLC                            Case no. 19-44751
                                    Debtor.
-----------------------------------------------------------x
                                              NOTICE OF SALE

                 PLEASE TAKE NOTICE, that upon the application of 1930 Bedford Avenue
LLC ("Proponent") in the case of 1934 Bedford, LLC (“Debtor”), the real property located at
1930-1934 Bedford Avenue, Brooklyn, New York shall be sold to the highest bidder at an
auction sale to be conducted on ___________, 2020 at ______________ at the United States
Bankruptcy Court, 271 Cadman Plaza East, Brooklyn, New York. The Property shall be sold "as
is." Bidding shall be limited to all cash offers, and the minimum opening bid shall be
$_________________, and bidding shall be increments of $___________________. All
prospective bidders except Proponent or its designee shall be required to deposit $2,000,000 (the
“Deposit”) in escrow with the undersigned counsel by bank check or wire deposit on or before
___________, 2020 at 5:00 p.m. Subject to the approval of the Bankruptcy Court at a hearing
("Hearing") to be held immediately following the sale, or as soon thereafter as counsel can be
heard, the highest bidder shall be the purchaser (the "Purchaser") of the Property, free and clear
of all liens, claims and encumbrances, with any such liens, claims and encumbrances to attach to
the proceeds of sale. The Deposit shall be non-refundable. In the event the Purchaser closes on
or before fifteen days after the entry of an order approving the sale, the Deposit shall be applied
to the purchase price. In the event Purchaser fails to close on or before fifteen days after the
entry of an order approving the sale, the Deposit shall be remitted to the Proponent. Time shall
be of the essence in the closing of this transaction. In the event Purchaser fails to close as set
forth herein, then the Proponent shall have the right to accept the bid next highest in amount to
the original Purchaser's bid.

               PLEASE TAKE FURTHER NOTICE, that a complete copy of the terms and
conditions of sale is attached to the Proponent's Chapter 11 plan filed in the Bankruptcy Court
and is available upon request of the undersigned.

Dated: New York, New York
       ______________, 2020
                                                                 Backenroth Frankel & Krinsky, LLP
                                                                 800 Third Avenue
                                                                 New York, New York 10022
                                                                 (212) 593-1100




                                                    1
    Case 1-19-44751-cec         Doc 136-1        Filed 04/08/20    Entered 04/08/20 16:26:57




                         EXHIBIT B to DISCLSOURE STATEMENT
                    ASSETS AND LIABILITIES AS OF PETITION DATE


                                                Assets

Real Property and misc. personal property           Unliquidated



                                               Liabilities

Administration Claims                                $50,000

New York City real estate tax, water, sewer          $0.00

and other liens.

1930 Bedford Avenue LLC                              $18,809,274

Other Secured Claims                                 $1,666,429

Priority Claims under Sections                       0

507(a)(2),(3),(4),(5),(6),(7) and (8) of the

Bankruptcy Code.

General Unsecured Claims                             $8,641,000

Total                                                $29,166,703
Case 1-19-44751-cec      Doc 136-1    Filed 04/08/20   Entered 04/08/20 16:26:57




Document comparison by Workshare 10.0 on Wednesday, April 8, 2020 4:20:24
PM
Input:
Document 1 ID       file://F:\1930 Bedford\Disclosure Statement-002.docx
Description         Disclosure Statement-002
Document 2 ID       file://F:\1930 Bedford\Disclosure Statement-003.docx
Description         Disclosure Statement-003
Rendering set       Standard

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                                415
Deletions                                 371
Moved from                                 11
Moved to                                   11
Style change                                0
Format changed                              0
Total changes                             808
